                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
____________________________________________ _______________________________


ESTATE OF LALIAH SWAYZER, et. al.

              Plaintiffs
                                                       Case No. 16-CV-1703
v

DAVID A. CLARK, JR, et. al.

            Defendants
______________________________________________________________________________

 INDEX OF UNPUBLISHED AUTHORITIES FOR KAREN RONQUILLO-HORTON’S
    REPLY BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO BAR CERTAIN
                    TESTIMONY OF SUSI VASSALLO, M.D.
______________________________________________________________________________


Harris v. Clarke,

       No. 06-C-0230, 2008 U.S. Dist. LEXIS 109602 (E.D. Wis. Nov. 10, 2008)



       Dated this 30th day of September, 2019.


                                           By:   s/ Randall R. Guse____________________
                                                 LORI GENDELMAN
                                                 State Bar No. 1005633
                                                 RANDALL R. GUSE
                                                 State Bar No. 1024900
                                                 Attorney for Defendant Dr. Karen
                                                 Ronquillo-Horton
                                                 OTJEN LAW FIRM, S.C.
                                                 20935 Swenson Dr., Suite 310
                                                 Waukesha, WI 53186
                                                 P:     262-777-2221
                                                        262-777-2215
                                                 E:     lgendelman@otjen.com
                                                        rguse@otjen.com




     Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 1 of 32 Document 416
    Neutral
As of: September 27, 2019 8:34 PM Z


                                                 Harris v. Clarke
                            United States District Court for the Eastern District of Wisconsin
                                 November 10, 2008, Decided; November 10, 2008, Filed
                                                  Case No. 06-C-0230

Reporter
2008 U.S. Dist. LEXIS 109602 *; 2008 WL 4866683
                                                              the Milwaukee County Jail ("Jail") in Milwaukee County
MARY A. HARRIS, Personally and as Special
                                                              ("County"), Wisconsin from September 29, 2004, until
Administrator of the Estate of Edward Harris, deceased,
                                                              October 14, 2004, when he died of a pulmonary
Plaintiff, v. DAVID A. CLARKE, JR., MILWAUKEE
                                                              embolism -- blood clot relating to the lungs. His widow,
COUNTY, ROY TROUTMAN, M.D., GAIL
                                                              Plaintiff Mary A. Harris ("Harris"), personally and as
SZCZEPANIAK, R.N., WILLIAM BROWN, ROBERT
                                                              special administrator of the Estate of Edward Harris,
DICKERSON, CATHERINE TRIMBOLI, ANN DUNN,
                                                              deceased, brings the action against Defendants David
and SUE SINGER, Defendants.
                                                              A. Clarke, Jr. ("Clarke"), the County, Roy Troutman,
                                                              M.D. ("Troutman"),        [*2] Gail Szczepaniak, RN
Prior History: Harris v. Clarke, 2007 U.S. Dist. LEXIS
                                                              ("Szczepaniak"), William Brown ("Brown"), Robert
44895 (E.D. Wis., June 19, 2007)
                                                              Dickerson ("Dickerson"), Catherine Trimboli ("Trimboli"),
Counsel: [*1] For Mary A Harris, Peronsally and as            Ann Dunn ("Dunn"), and Sue Singer ("Singer")
Special Administrator of the Estate of Edward Harris,         (collectively the "Defendants"). Harris has sued the
deceased, Plaintiff: Erin M Patterson,Timothy L Baldwin,      Defendants in their individual and official capacities.
LEAD ATTORNEYS, Christopher L Strohbehn, Gimbel
                                                              The amended complaint alleges a Fourteenth
Reilly Guerin & Brown, Milwaukee, WI.
                                                              Amendment claim of deliberate indifference under 42
For Milwaukee County, David A Clarke, Jr, Defendants:         U.S.C. § 1983 against all the Defendants (first claim);
Charles H Bohl, Nathan A Fishbach, LEAD                       and negligence claims against Clarke (second claim);
ATTORNEYS, Sarah Thomas Pagels, Steven F                      Defendant Monica Pope-Wright ("Pope-Wright") (third
Stanaszak, Whyte Hirschboeck Dudek SC, Milwaukee,             claim), 2 Troutman (sixth claim); Szczepaniak
WI.                                                            [*3] (seventh claim); Brown (eighth claim); Dickerson
                                                              (ninth claim); Trimboli (tenth claim); Dunn (eleventh
For Roy Troutman, MD, Gail Szczepaniak, RN, William
Brown, Robert Dickerson, Catherine Trimboli, Ann
Dunn, Sue Singer, Defendants: Charles H Bohl, Sarah           the Court departs from its usual practice of referring to
Thomas Pagels, Whyte Hirschboeck Dudek SC,                    individuals by their surname. Rather, the Court has referred to
Milwaukee, WI.                                                Edward by his given name and the Plaintiff by her surname.
                                                              Other persons involved in this action also have a surname in
Judges: Hon. Rudolph T. Randa, Chief Judge.                   common. The Court has referred to one person by the
                                                              surname and any others having that surname by their given
Opinion by: Rudolph T. Randa                                  name.
                                                              In some instances, the information before the Court includes
Opinion                                                       an incomplete name. Therefore, the Court has referred to the
                                                              individual by the name provided.
                                                              No disrespect is intended by any of these reference devices.

DECISION AND ORDER                                            2 On March 20, 2006, this Court entered an order pursuant to
                                                              the stipulation of the parties dismissing Pope-Wright from this
Edward Harris ("Edward")     1   was a pretrial detainee at   action on the merits, with prejudice and without costs to either
                                                              party. However, the Court's order did not mention the third
                                                              claim for negligence against Pope-Wright. The Court now
1 Because   Edward and the Plaintiff have the same surname,   expressly dismisses the third claim related to Pope-Wright.

             Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 2 of 32 Document 416
                                           2008 U.S. Dist. LEXIS 109602, *3

claim); and, Singer (twelfth claim). Harris also alleges a     principles and methods, and (3) the witness has applied
claim for loss of society and companionship (fourth            the principles and methods reliably to the facts of the
claim) and negligent infliction of emotional distress (fifth   case." Fed. R. Evid. 702. See United States v. Conn,
claim) against all the Defendants.                             297 F.3d 548, 555 (7th Cir. 2002). The trial court's basic
                                                               "gatekeeping" obligation applies not only to testimony
The Court has subject matter jurisdiction over Harris's §      based on "scientific" knowledge, but also to testimony
1983 claims pursuant to 28 U.S.C. § 1331.                      based on "technical" and "other specialized"
Supplemental jurisdiction over Harris's state law claims       knowledge." Kumho Tire Co. Ltd. v. Carmichael, 526
is afforded by 28 U.S.C. § 1367. Venue is this district is     U.S. 137, 141, 119 S. Ct. 1167, 143 L. Ed. 2d 238
proper under 28 U.S.C. § 1441.                                 (1999).

Presently before the Court are the Defendants' motions         The proponent of the expert testimony "has the burden
for summary judgment dismissing the action and to              of establishing that the pertinent admissibility
exclude the testimony of Basil Jackson, M.D., J.D.             requirements are met by a preponderance of the
("Jackson").                                                   evidence." Fed. R. Evid. 702 advisory committee's note,
                                                               2000 Amendments P 1 (interpreting Fed. R. Evid.
Harris opposes both motions. The briefing of the
                                                               104(a)). Daubert held that the trial courts must function
motions is complete and they are addressed herein.
                                                               as a "gatekeeper" to ensure that the offered expert
                                                               testimony is both relevant and reliable. 509 U.S. at 589.
                                                               The court of appeals for this [*6] circuit has interpreted
MOTION TO EXCLUDE [*4] EXPERT TESTIMONY OF
                                                               Daubert to require trial courts to employ a two-step
JACKSON
                                                               methodology when determining the admissibility of
Pursuant to Rules 702 and 104(a) of the Federal Rules          proffered expert testimony. Deimer v. Cincinnati Sub-
of Evidence, Daubert v. Merrell Dow Pharmaceuticals,           Zero Prods., Inc., 58 F.3d 341, 344 (7th Cir. 1995). First,
Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469         the district court must determine whether the testimony
(1993), and Rules 16(c)(2)(D) and 26(a)(2) of the              has been subjected to the scientific method; in other
Federal Rules of Civil Procedure, the Defendants seek          words, it must exclude testimony based on "subjective
an order excluding the expert testimony and opinions of        belief or unsupported speculation." Id. (quoting Porter v.
Jackson on the issues of the cause of death and                Whitehall Lab., Inc., 9 F.3d 607, 614 (7th Cir. 1993)).
medical care provided to Edward and Harris's                   Second, the trial court must determine whether the
allegations of deliberate indifference to Edward's             testimony has a sufficient nexus with the facts of the
medical needs by the County Sheriff's Department               case and with the relevant inquiry that it will actually
("Sheriff's Department"). The Defendants argue that            assist the trier of fact in understanding the evidence and
Jackson is not qualified to offer most of the opinions         performing its function as fact-finder. Id.; see Daubert,
expressed in his reports. Specifically, they maintain that     509 U.S. at 591-92.
he is not qualified to opine on the medical care provided
                                                               Daubert sets forth a nonexclusive list of factors or
to Edward by the Sheriff's Department, its officers, and
                                                               guideposts that a court should consider for this analysis:
medical staff following Edward's arrest and the cause of
                                                               (1) whether the theory can be and has been verified by
Edward's death. By Jackson's own admission, he is not
                                                               the scientific method through testing; (2) whether the
qualified to render an opinion on the latter.
                                                               theory has been subjected to peer review; (3) the known
Harris disagrees and maintains that Jackson is more            or potential rate of error; and (4) the general acceptance
than qualified to provide the expert opinions set forth in     of the theory in the scientific community. Cummins v.
his reports and that his opinions meet the requirements        Lyle Indus., 93 F.3d 362, 368 (7th Cir. 1996). [*7] It is
of Rule 702.                                                   incumbent upon the trial court to carefully consider
                                                               these factors before admitting any expert scientific
Rule 702 has been amended to reflect the Supreme               evidence. The Daubert test is a flexible one and there is
Court's decision in Daubert. [*5] See Fed. R. Evid. 702,       no requirement that an expert's testimony satisfy each
2000 advisory committee note. Expert testimony is              of the listed factors. United States v. Vitek Supply Corp.,
admissible if offered by "a witness qualified as an expert     144 F.3d 476, 485 (7th Cir. 1998).
by knowledge, skill, experience, training, or education,"
and "if (1) the testimony is based upon sufficient facts or    While Jackson vacillated in his criticisms of aspects of
data, (2) the testimony is the product of reliable             the individual treatment of Edward, ultimately he finds

            Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 3 of 32 Document 416
                                                                            Page 2 of 31
                                          2008 U.S. Dist. LEXIS 109602, *7

no fault with the care provided by any individual. Rather    was receiving. Ergo the fundamental flaw of Jackson's
he believes that Edward should have been cared for in a      opinions is that they are not based on the facts of this
clinical psychiatric facility and not in the County Jail.    case.

Jackson is a licensed psychiatrist in Wisconsin. Jackson     Opinions must be grounded in the scientific method,
has practiced psychiatry for more than 50 years and is       which requires that the judge determine whether the
board certified in psychiatry, child psychiatry, and         evidence is genuinely scientific, as distinct from
forensic psychiatry. He has a long list of professional      unscientific speculation offered by a genuine scientist.
experience which includes founding the mental health         See Rosen v. Ciba-Geigy Corp., 78 F.3d 316, 318 (7th
department at St. Francis Hospital in Milwaukee,             Cir. 1996). "An 'opinion has a significance proportioned
Wisconsin and serving as its medical director. He also       to the sources that sustain it.' An expert who supplies
founded the mental health department at the former           nothing but a bottom line supplies nothing of value to
Lutheran Hospital serving as its chief of psychiatry, and    the judicial process." Huey v. United Parcel Serv., Inc.,
founded the Wisconsin School of Professional                 165 F.3d 1084, 1087 (7th Cir. 1999) (quoting Mid-State
Psychology. He has served as an associate clinical           Fertilizer Co. v. Exchange Nat'l Bank, 877 F.2d 1333,
professor of psychiatry [*8] at the Medical College of       1339 (7th Cir. 1989) [*10] (internal citation omitted)).
Wisconsin and, its predecessor, the Marquette School
of Medicine. From 1991 to 1996 he was a psychiatric          Jackson's written reports dated February 27, 2007, and
consultant to the Milwaukee County Sheriff's                 January 3, 2008, identify his observations and concerns
Department, and served the Milwaukee County Circuit          regarding the quality of care provided to Edward. They
Court in that capacity. He currently sees patients in        outline actions which he states should have been taken
clinics in the Milwaukee area, Fond du Lac, and Juneau,      to provide Edward with a reasonable degree of medical
Wisconsin. Jackson is qualified by education and             care. (Defs.' Master Ex. List P 6, Ex. 6B 2.) Jackson's
experience as a psychiatric expert.                          January 3, 2008, report states that, in his medical and
                                                             psychiatric opinion, hospitalization in a secure
At his June 1, 2007, deposition, Jackson admitted that       psychiatric facility, with appropriate medical care, was
he is not a pulmonologist or a forensic pathologist and      indicated from the time Edward was admitted to Jail.
considers neither area as part of his expertise.             (Defs.' Master Ex. List P 6, Ex. 6C 4.)
Additionally, Jackson had not been to the infirmary or
the Special Needs Unit ("Special Needs") at the Jail,        Jackson opined that the most important details of
has never toured the Jail complex and has no                 Edward's history should have been obtained
specialized training in the care of incarcerated             immediately from Bell Therapy ("Bell"), which had been
individuals. Jackson's reports state that his opinions are   providing psychiatric treatment for Edward, immediately
based on his review of Edward's medical, jail, and police    upon incarceration on September 24, 3 and yet they
records and a personal interview of Harris.                  were not received until October 2, over a week later,
                                                             and were not stamped received by Troutman until
While Jackson has expertise in psychiatry, he is not a       October 5. Jackson stated that in a clinical psychiatric
pulmonologist or a forensic pathologist and therefore is     facility they would have been requested on admission
not qualified to render an opinion on the development of     and reviewed immediately. (Defs.' Master Ex. List P 6,
the pulmonary embolism or the cause of Edward's              Ex. 6B 2, 6C 2-3.)
death.
                                                             At his deposition, Jackson was asked to state his
Harris argues that even though Jackson [*9] has not          understanding of how the Jail obtained a history
visited the Special Needs or the infirmary, where            regarding Edward. (Defs.' Master Ex. List P 6, Ex. 6 46.)
Edward was confined, his review of the Jail and medical      He testified:
records, which disclose the treatment afforded Edward            Well they did an initial assessment. Of course, they
provide an appropriate basis for an expert opinion and           did not get any information from him. They . . . At
render it admissible. See Walker v. Soo Line R.R. Co.,           least one person talked to his wife. Froedert
208 F.3d 581, 588 (7th Cir. 2000).                               [Hospital] got more information from his wife. Then
                                                                 they requested the previous medical records from
The Defendants respond that Jackson made no efforts
to determine the care being given to Edward and that he
has essentially ignored or failed to obtain the facts        3 This  date is in error. Edward was not in the [*11] custody of
necessary to determine the level of care that Edward         the jail until September 29, 2004.

           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 4 of 32 Document 416
                                                                           Page 3 of 31
                                            2008 U.S. Dist. LEXIS 109602, *11

     Bell, which did not come for quite a while, maybe a          opinion regarding the deficiencies in the staff's ability to
     week, then apparently [it] was a week later that Dr.         observe Edward during his initial confinement does not
     Troutman got them. So that gives me a lot of                 fit with the facts of this case.
     concern.
(Defs.' Master Ex. List P 6, Ex. 6, 46.) Further                  Despite Jackson's opinion about the need for constant
questioning resulted in Jackson also stating that he              monitoring, he also did not know the last time that
understood that Troutman and his staff had contacted              Edward was seen by Jail staff prior to his death. (Defs.'
Bell on September 29th to get an oral history. (Defs.'            Master Ex. List P 6, Ex. 6, 76-77.) The record
Master Ex. List P 6, Ex. 6, 46-47.) 4 Jackson's initial           establishes that Nurse Ed Finch ("Finch") observed
position that the records were not obtained for "quite a          Edward about ten minutes before his death.
while perhaps a week," is not grounded in the facts. The
                                                                  Jackson also opined that permitting Edward to lie on a
record establishes that a seven-page fax from Bell
                                                                  cold floor was the opposite of adequate psychiatric care
reflecting Edward's medical record was received by the
                                                                  and would not have been permitted in a clinical
Jail on September 29, 2004.
                                                                  psychiatric facility and would have never been permitted
Jackson opined that on September 24, 2007, 5 a                     [*14] even if it meant that Edward had to be restrained
neuropsychiatric check every six hours was inadequate             in his bed. (Defs.' Master Ex. List P 6, Ex. 6C 3; see
in view of Edward's current state and the available               also Ex. 6B 3.) However, when Jackson was asked how
history. He indicated that in a psychiatric facility even         many times the Jail staff used restraints on Edward, he
the healthiest patient is routinely checked more than             responded: "I'm not sure." (Defs.' Master Ex. List P 6,
this. He stated that a minimum of 15 minute checks                Ex. 6, 62.) Jackson also did not know how frequently
should have been ordered in the interest of Edward's              Edward was laying on the floor, or for how long a period.
safety and, at times, continuous observation. (Defs.'             (Defs.' Master Ex. List P 6, Ex. 6, 63, 76-77.) When
Master Ex. List P 6, Ex. 6C 2; see also Ex. 6B 2.) When           asked how he knew that the floor in the Special Needs
asked what he meant by monitoring, Jackson testified:             or the infirmary was cold, Jackson responded that he
"Observing and doing what is called for on the basis of           had been to the Jail and that he doubted that one floor
your observation." (Defs.' Master Ex. List P 6, Ex. 6, 56.)       was much different than another. (Defs.' Master Ex. List
When asked whether monitoring meant taking vital                  P 6, Ex. 6, 77.)
signs every 15 minutes, Jackson responded: "No. I
                                                                  Jackson's opinions about the type of care provided at
mean just being sensitive to the total phenomenological
                                                                  the Jail are not sufficiently linked to the facts of this case
status of the individual. Whether that means touching,
                                                                  to be reliable. Therefore, the Defendants' motion to
whether it means just eyeballing, whatever is required."
                                                                  exclude Jackson's opinions related to the care rendered
(Defs.' Master Ex. List P 6, Ex. 6, 57.)
                                                                  to Edward at the Jail and the cause of Edward's death
Jackson's opinion does not take into account, that the            are excluded from the record in this matter. His opinion
record establishes Special Needs, where Edward                    that a clinical psychiatric setting would have afforded
 [*13] was confined between September 30, and                     better treatment for Edward would not aid the trier of
October 7, 2004, and briefly on October 12, 2004, after           fact in this case.
returning from Froedert, is a horseshoe-shaped unit that
                                                                  The Defendants' motion to exclude the testimony of
contains 19 single inmate cells with glass doors. The
                                                                  Jackson does not [*15] address his opinions regarding
unit is designed so that two or three deputies can view
                                                                  Harris. Those opinions are based on two interviews that
each inmate from the central control section through
                                                                  Jackson had with her on February 23, and December
glass. Deputies are at the control center 24 hours a day,
                                                                  20, 2007. Jackson interviewed her in an attempt to
seven days a week. Troutman and Dunn could "eyeball"
                                                                  evaluate any impact which she may have experienced
the inmates in Special Needs frequently. (See Defs.'
                                                                  following Edward's death. (Defs.' Master Ex. List P 6,
PFOF P 286, Pl.'s Resp. Defs.' PFOF P 286.) Jackson's
                                                                  Ex. 6C, 10.) Those opinions are not excluded under this
                                                                  Court's ruling.
4 This "fact" is not in the proposed findings of fact submitted
 [*12] by the parties in conjunction with the Defendants'
                                                                  SUMMARY JUDGMENT MOTION
summary judgment motion.
5 Jackson's   date is incorrect. The correct date is September    In deciding the Defendants' motion for summary
29, 2004.                                                         judgment, the Court applies the following standards.

              Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 5 of 32 Document 416
                                                                              Page 4 of 31
                                            2008 U.S. Dist. LEXIS 109602, *15

When considering a motion for summary judgment,
summary judgment "shall be rendered forthwith if the              The Parties
pleadings, depositions, answers to interrogatories, and
admissions on file, together with affidavits, if any, show        Harris is a resident of Wisconsin. Clarke, a resident of
that there is no genuine issue of material fact and that          the County, has been employed by Sheriff's Department
the moving party is entitled to judgment as a matter of           at all times relevant to the complaint. The County is a
law." Fed. R. Civ. P. 56(c); see also, Anderson v. Liberty        body corporate organized pursuant Wis. Stat. § 59.01.
Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L.
                                                                  Troutman, a resident of the County, has a B.S. in
Ed. 2d 202 (1986); Celotex Corp. v. Catrett, 477 U.S.
                                                                  Zoology from Fort Valley State in Fort Valley, Georgia,
317, 324, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). A
                                                                  and obtained his medical degree in 1979 from the
party "opposing a properly supported motion for
                                                                  Medical College of Wisconsin ("Medical College"), which
summary judgment may not rest upon the mere
                                                                  is located in Milwaukee, Wisconsin. Troutman then
allegations or denials of his pleading, but . . . must set
                                                                  completed an internship and psychiatry residency at the
forth specific facts showing that there is a genuine issue
                                                                  Medical College and served as an Assistant Clinical
for trial." Doe v. Cunningham, 30 F.3d 879, 883 (7th Cir.
                                                                  Professor at the Medical College's Department of
1994) [*16] (quoting Anderson, 477 U.S. at 248; also
                                                                  Psychiatry and Behavioral Medicine. Troutman is not
citing Celotex Corp., 477 U.S. at 324; Matsushita Elec.
                                                                  board certified.
Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,
586-87, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986);                 Troutman also worked as a general psychiatrist [*18] at
United States v. Rode Corp., 996 F.2d 174, 178 (7th Cir.          the County Mental Health Complex's Metro North
1993)).                                                           Community Health Clinic from July 1983 until August
                                                                  1999, and at the County Health Services from
"Material facts" are those facts that under the applicable
                                                                  September 1999 through August 2001. Troutman is
substantive law "might affect the outcome of the suit."
                                                                  licensed by the State of Wisconsin and had that license
See Anderson, 477 U.S. at 248. A dispute over "material
                                                                  in 2001.
facts" is "genuine" if "the evidence is such that a
reasonable jury could return a verdict for the nonmoving          From November 2001 to August 2006, Troutman was
party." Id. The burden of showing the needlessness of a           employed at the County Jail ("Jail"). In 2001, when
trial -- (1) the absence of a genuine issue of material           Troutman began working at the Jail, he had about two
fact and (2) an entitlement to judgment as a matter of            hours of on-the-job training. Troutman's regular
law -- is upon the movant. In determining whether a               schedule at the Jail was ten hours a day, Monday
genuine issue of material fact exists, the Court must             through Thursday. Prior to 2001, Troutman had worked
consider the evidence in the light most favorable to the          on loan to the Jail from the County Behavioral Health
nonmoving party. See Matsushita Elec. Indus. Co., Ltd.,           Complex ("Behavioral Health"). Troutman is currently
475 U.S. at 587.                                                  retired.
Failure to respond to a summary judgment motion does              At his February 1, 2008, deposition, Troutman testified
not automatically result in judgment against the non-             that the only time he would act to transfer an inmate to
moving party. See Cunningham, 30 F.3d at 883. "A                  Behavioral Health or another mental health facility is
party is never required to respond to a motion for                upon the inmate's release from custody. Troutman
summary judgment in order to prevail since the burden             stated that Special Needs "is the mental hospital."
of establishing the nonexistence [*17] of a material              (Defs.' Master Ex. List P 13, Ex. 13 61.) Troutman
factual dispute always rests with the movant." Id.                testified that there never was an occasion where he
(citations omitted).                                              would deem an inmate under his care so mentally ill that
                                                                  he was not appropriately housed in Special Needs.
                                                                  Troutman testified that he believes that one
RELEVANT FACTS
                                                                   [*19] should not send "people who have committed
6                                                                 crimes to a hospital with people who have not done
                                                                  that." (Defs.' Master Ex. List P 13, Ex. 13 133.)

6 Unless otherwise stated, the relevant facts are based on the    Defendants' Supplemental Proposed Findings of Fact, to the
Defendants' proposed findings of fact ("Defs.' PFOF"), Harris's   extent they are undisputed. Citations to quoted excerpts are
additional proposed findings of fact ("Pl.'s PFOF"), and the      included even if they are undisputed.

            Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 6 of 32 Document 416
                                                                            Page 5 of 31
                                             2008 U.S. Dist. LEXIS 109602, *19

Szczepaniak, a Washington County, Wisconsin                        Monday through Friday. Dunn is currently employed as
resident, is a registered nurse in Wisconsin who has               a nurse practitioner at Behavioral Health's central walk-
been practicing for 30 years. She was employed at the              in clinic.
Jail as a staff nurse from April of 2004 to March of 2006.
She is currently employed at Behavioral Health.                    Singer, a resident of Waukesha County, Wisconsin, is
                                                                   currently retired. From 1973 to 1995, Singer was
Brown is a resident of the County, who served as a                 employed as a nurse at Doyne Hospital in Wauwatosa,
correctional officer at the County House of Correction             Wisconsin ("Wauwatosa") and from December of 1995
("House of Correction") from June of 1991 through                  until January of 2005, she was employed by the County
January of 1998. Brown was certified to become a law               as a registered nurse at the Jail. From 1995 to 2002,
enforcement officer with the State of Wisconsin on                 she worked as a staff nurse and from 2002 until
January 9, 1998, and he was first employed by the                  sometime in 2004, she worked as the nurse educator. 9
Sheriff's Department in January of 1998. In March of               Singer worked as acting director of nursing from July or
2000, Brown was certified as a deputy for the Patrol               August in 2004 until Pope-Wright was hired. Singer was
Division by the Sheriff's Department. Brown was                    also a member of the Quality Assurance Improvement
employed as deputy sheriff on September 29, 2004.                  Committee. As nurse educator, she was responsible for
                                                                   overseeing the training of nurses employed at the Jail,
Dickerson, who was employed by Racine County,                      including training the nurses on Jail policies and
Wisconsin ("Racine") as a correctional officer from 1999           procedures.
to 2000, was first employed by the County as a deputy
sheriff and a correctional officer from January of 2000
through 2003. Dickerson worked in Special Needs                    Edward's Medical and Psychiatric History
between January of 2000 through [*20] 2003.
Dickerson was employed as a deputy sheriff with the                Edward's psychological problems began during 1977.
Sheriff's Department Patrol Division ("Patrol Division")           He was formally diagnosed as paranoid-schizophrenic
from 2003 until 2004 or 2005, and was employed in that             in 1985. He was treated as an inpatient several times
capacity on September 29, 2004. Dickerson is currently             when he did not take his psychotropic medications and
employed as a canine patrol officer with the Everest               engaged in dangerous behavior: twice in 1980; once in
Metropolitan Police Department.                                    1981 at Kenosha Memorial Hospital; twice in 1985; once
                                                                   in 1992 at Mendota Mental Health Institute; and in 1995
Trimboli was employed as a correctional officer at the             when he was placed under protective services pursuant
House of Correction from 1994 to 1996. She began her               to Chapter 51 of the Wisconsin Statutes.
employment as a deputy sheriff with the Sheriff's
Department in 1996. Trimboli has been assigned to the              In October 1999, Edward caused two consecutive motor
Patrol Division from 2002 through at least July 15, 2008,          vehicle    accidents.  He    was    committed    for
7 and was so employed on September 29, 2004, when                   [*23] evaluation and found guilty but not mentally
she was working an alcohol grant squad 8 on Interstate             competent and placed on a Wis. Stat. § 971.17 10
Highway 94 in the County.

Dunn is a psychiatric nurse practitioner who was                   9 Paragraph   44 of the Defendants' proposed findings of fact
employed as a nurse practitioner at the Jail from                  states that from 2002 to 2005, Singer was the nurse educator
October 2003 through [*21] August 2006, and at all                 at the Jail. That statement, which Harris did not dispute,
times relevant to this complaint. Dunn's regular                   conflicts with the Defendants' [*22] response to paragraph 96
schedule at the Jail, was 7:30 a.m. through 4:00 p.m.,             of Harris's additional proposed findings of fact which states
                                                                   that Singer worked as a nurse educator until December 2004,
                                                                   when Pope-Wright took the position. Review of page seven of
                                                                   Singer's deposition, cited in support of both the Defendants'
7 July15, 2008, is the date that the Defendants filed their        contentions, discloses that Singer testified that she was acting
motion for summary judgment and supporting documents.              director of nursing, not the nurse educator, from July or August
8 Alcohol
                                                                   2004 until Pope-Wright began her employment and that Singer
           grant squads are funded grants from the State of
                                                                   could not recall Pope-Wright's start date. The Court has
Wisconsin. (Defs.' Master Ex. List, P 12, Ex.12 (Trimboli Dep.
                                                                   modified the factual statement to be consistent with the cited
7)). The primary goal of the squads is to get impaired drivers
                                                                   factual information.
off the freeway. (Id.) Officers in the squads make traffic stops
alone. (Id.)                                                       10 Wisconsin   Statute § 971.17 governs the procedures for

            Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 7 of 32 Document 416
                                                                            Page 6 of 31
                                             2008 U.S. Dist. LEXIS 109602, *22

restriction to comply with all medications as prescribed.          weeks for Edward. It was administered to Edward on
Through the Wisconsin Department of Health and                     September 7, and September 28, 2004. Edward was
Family Services, he was placed on the conditional                  due to receive the next dose on October 19, 2004.
release program and also put on probation.
                                                                   During Edward's 27-year history of psychotic episodes
As of January 10, 2003, Edward was assessed by Bell                prior to September 29, 2004, he had attempted suicide
as a part of their provisional treatment plan. At that time        by self-immolation and had at least six contacts with law
his diagnosis was Axis I: 11 Schizophrenic, paranoid               enforcement agencies.
295.30, 12 Alcohol Dependence in remission, Axis II:
Deferred, Axis III: History of Hypertension, Axis IX:              Edward was [*26] provided medical care at the Jail
Outsiders interfering with his personal life, and Axis V:          from September 30, 2004, to October 7, 2004. He
60. 13 It was further noted that Edward lacked insight             received medical care at Froedtert Memorial Hospital
                                                                   ("Froedert") from October 7, through October 12, 2004.
into his mental illness causing him to discontinue his
                                                                   After being discharged from Froedert on October 12,
medications when he was not under some type of
                                                                   2004, until his death in October 14, 2004, due to a
commitment.
                                                                   pulmonary embolism, Edward received medical care at
According to a September 2004, medication chart from               the Jail.
Bell, psychiatrist Dr. Roerich 14 ("Roerich") prescribed
                                                                   Events of Thursday, 16 September 29, 2004
Fluphenazine 15 25 mg IM (intramuscular) every three
                                                                   At 22:10, Edward, who was driving a red General
                                                                   Motors Corporation pickup truck, led Racine County



                                                                   12 The  number 295.30 is the DSM-IV-TR code for a type of
                                                                   Schizophrenia in which there is the presence of prominent
                                                                   delusions or auditory hallucinations in the context of a relative
                                                                   preservation of cognitive function and affect and the following
                                                                   characteristics are not prominent: disorganized speech, flat or
                                                                   inappropriate affect, or disorganized or catatonic behavior.
                                                                   DSM-IV-TR 313. Catatonia is the phase of schizophrenia in
                                                                   which a patient is unresponsive, marked by the tendency to
                                                                   assume or remain in a fixed posture and the inability to move
                                                                   or talk. Taber's Cyclopedic Medical Dictionary 357 (20th
                                                                    [*25] ed. 2005).

                                                                   The DSM-IV is the most widely used psychiatric reference
                                                                   book in the world, according to its publisher, the American
commitment and release of persons found not guilty of crimes       Psychiatric Association.
by reason of mental disease or defect.
                                                                   13 A  GAF of 60 represents symptoms that present moderate
11 Psychiatric  diagnoses are analyzed using the multiaxial        difficulty in social, occupational, or school functioning. DSM-IV
approach of the Diagnostic and Statistical Manual of Mental        34.
Disorders, 4th Edition, Text Revision, ("DSM-IV-TR") (4th ed.
                                                                   14 Dr. Roerich's given name is not included in the proposed
2000). There are five axes in the DSM-IV multiaxial
classification: Axis I assesses [*24] clinical disorders and       finding of fact (Defs. PFOF P 49) or in the cited exhibit.
other conditions that may be a focus of clinical attention; Axis   15 Fluphenazine   is an antipsychotic medication used to treat
II assesses personality disorders and mental retardation; Axis
                                                                   schizophrenia and psychotic symptoms such as hallucinations,
III assesses general medical conditions that may be relevant
                                                                   delusions,                     and                   hostility.
to the management of the patient's mental disorder; Axis IV
                                                                   http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682172.ht
assesses psychosocial and environmental problems that may
                                                                   ml (last visited October 20, 2008). A brand name for the drug
affect the diagnosis, treatment, and prognosis of mental
                                                                   is Prolixin Decanoate. See id.
disorders; and Axis V is a numerical score that reflects the
clinician's judgment regarding the individual's overall level of   16 Becausethe days of the week for the relevant dates in 2004
functioning, termed the Global Assessment of Functioning           provide some helpful context for the events, the Court has
("GAF"). DSM-IV-TR 27-33.                                          added them to the relevant facts.

             Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 8 of 32 Document 416
                                                                             Page 7 of 31
                                          2008 U.S. Dist. LEXIS 109602, *25

Deputy Sheriffs on a chase through the Mitchell                At 22:40, Wauwatosa Rescue Squad # 3 arrived at the
interchange, driving erratically and reaching speeds of        scene to flush the O.C. spray from Edward's eyes.
nearly 100 miles per hour. As Edward entered the               Edward refused all emergency medical services and the
County, County Deputy Sheriffs joined the pursuit to           unit was cleared at 22:50.
follow what they believed was an intoxicated driver.
                                                               At the time of the arrest, Trimboli did not observe that
During the pursuit in the County, Edward was observed          Edward was a danger to himself or others. At the time of
operating his motor vehicle at a high rate of speed,           Edward's arrest, Brown did not believe that Edward was
speeding up and slamming on his brakes, and driving in         a danger to himself or others. Brown conveyed Edward
more than one travel lane. When Edward sped through            to Jail.
the Zoo interchange, a moving road block was
established. Edward struck one of [*27] the squad cars         Following the arrest, Trimboli, Brown, and Dickerson
during the pursuit.                                            completed "Use of Force" summary reports which were
                                                               approved [*29] by their supervising officers.
During the process of taking Edward into custody, he
refused commands to exit his vehicle. He also resisted         At 23:20, Szczepaniak attempted to perform an initial
attempts to place him in handcuffs. After Trimboli gave        medical screening on Edward at the Jail. She noted he
Edward angle kicks to his abdomen and Brown used               was alert, moved all extremities, and was not
O.C. spray (O.C. is the abbreviation for oleoresin             complaining of any discomfort, but he was agitated and
capsicum - the active ingredient in cayenne pepper --          arguing with deputies. Edward had mild abrasions on
O.C. spray is commonly referred to as mace), Edward            his forehead and right middle finger. Szcezpaniak
was decentralized and taken into custody.                      performed a minor physical examination of Edward
                                                               during booking. (Defs.' Master Ex. List P 10, Ex. 10
Brown did not observe any sort of odor of intoxicants or       (Szcezpaniak Dep.) 10.) The booking room is a large
drugs on Edward at the time of his arrest. Trimboli did        open room. As a result because of privacy concerns,
not observe a smell of alcohol on Edward and he did not        minor physicals are performed. (Defs.' Master Ex. List P
appear to be impaired. Dickerson did not recall whether        10, Ex. 10 10.) Edward refused to answer questions.
Edward appeared intoxicated when he was arrested.              Edward was to be kept in an open waiting area until he
                                                               was further evaluated by medical personnel. 18
The incident report, MCTY0067, which is part of
Edward's Jail medical record includes details regarding        At some time during the arrest and the booking process,
the arrest including that Edward was forced to the             Brown identified Edward as an "emotionally disturbed
ground, pressure points were used to gain compliance,          person," but [*30] he did not relay that information to
several focused strikes were made to Edward's arm              Szczepaniak during the booking process. Brown
area, and O.C. spray was used. (Defs.' Resp. Pl.'s Add'l       testified at his May 8, 2008, deposition that an
PFOF P 22.)                                                    emotionally disturbed person is someone that does not
                                                               have the capacity to function in a normal setting.
Brown was not and is not aware of Edward's past
contacts with the law. Trimboli did not run a "NCIS" or a      At his deposition, Brown testified that in the booking
"CIB" check on Edward because that was not required            room, he related the medical issues to Szczepaniak,
 [*28] since she was not the arresting officer. (Defs.'        informing her that Edward had been sprayed with O.C.
Resp. Pl.'s Add'l PFOF P 23.) Dickerson did not run a          spray, Brown had used strong side knee strikes into
"CIB" check or a background check on Edward. (Defs.'           Edward's lower abdominal area, and Edward had
Resp. Pl.'s Add'l PFOF P 23.) 17                               refused O.C. aftercare from the Wauwatosa Fire
                                                               Department. Brown testified that he did not provide


17 Harris'sproposed additional finding of fact paragraph 24    Civil L.R. 56.2(a) (E.D. Wis.).
regarding the Racine County Sheriff's Department obtaining
information regarding Harris's history, citing MCTY 1469, is   18 There  is a factual dispute between the parties regarding
contested by the Defendants. The underlying document is not    whether Edward was to be kept in the open waiting area until
a part of the parties' summary judgment submissions. The       he was seen by a psychiatrist and an adult nurse practitioner
proposed fact has not been included in the relevant facts      or whether he was to be seen by a psychiatric nurse
because it is contested and is not supported by the            practitioner, not a psychiatrist. (Compare Defs' PFOF P 62;
documentary evidence submitted on summary judgment. See        Pl's Resp. Defs.' PFOF P 62.)

              Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 9 of 32 Document 416
                                                                              Page 8 of 31
                                                2008 U.S. Dist. LEXIS 109602, *30

Szczepaniak with copies of the use of force report                     At 01:30 and 03:15, additional attempts were made to
because arresting officers are not required to by their                complete Edward's health screening. He continued not
agency. Szczpaniak's notes do not record that Brown                    to answer health questions.
conveyed the information about the use to force to her.
                                                                       Between 04:00 and 04:45, Edward returned from
Clarke testified that arresting officers who use force                 booking and was kept in an open waiting area while the
must report it to the booking nurse if there is a medical              staff attempted to obtain answers [*34] to the medical
reason to do so but it is not necessary in all                         screening questions.
circumstances. Clarke testified that he "wouldn't always
expect the deputy's going to tell them, . . . I used a                 Szczepaniak was able to perform a neurological
compliance hold. But if he's unconscious I would."                     assessment, and evaluated Edward in at least 14
(Patterson Aff. P 9, Ex. 9 (Clarke Dep.) 49.)                          different areas. She noted that Harris had abrasions on
                                                                       his forehead, elbows, and hands. Szczepaniak
                                                                       completed a MD Order Sheet-Booking for Edward and
Events of Friday, September [*31] 30, 2004                             ordered a lower bunk for him due to his age. She also
                                                                       ordered nursing to check Edward's vital signs three
At 00:02 Steve Stetka ("Stetka") of the Racine Sheriff's               times per day and to refer any increased readings to a
Department Unit/Station 5055 sent a fax transmission to                nurse practitioner, and to check his neurological status
the Jail indicating that day Edward had not taken his                  every six hours for the next 24 hours. She directed that
medications. The listed medications and dosages are:                   Edward was to receive care for his wounds every day.
Ecotrin 19 500 mg, one per day; Furosemide 20 mg, 20
one per day; Diovan 320 mg, 21 one per day; Coreg 25
mg, 22 one twice a day; Norvasc 10 mg, 23 one per day;                 unneeded water and salt from the body into the urine.
and, Zocor 80 mg, 24 one per day at bedtime.                           http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682571.ht
                                                                       ml (last visited October 20, 2008).
                                                                       22 Coreg   is brand name for carvedilol which is used to treat
                                                                       heart failure (condition in which the heart cannot pump enough
                                                                       blood to all parts of the body) and high blood pressure. It also
                                                                       is used to treat people whose hearts cannot pump blood well
                                                                       as a result of a heart attack. Carvedilol is often used in
                                                                       combination with other medications. Carvedilol is in a class of
19 A
                                                                       medications called beta-blockers. It works by relaxing the
       brand name for Aspirin.
                                                                       blood vessels to allow blood to flow through the body more
20 Furosemide,   a 'water pill,' is used to reduce the swelling and    easily.
fluid retention caused by various medical problems, including          http://www.nlm.nih.gov/medlineplus/druginfo/meds/a697042.ht
heart or liver disease. It is also used to treat high blood            ml (last visited October 20, 2008).
pressure. It causes the kidneys to get rid of unneeded water
                                                                       23 Amlodipine    is used alone or in combination with other
and      salt     from     the       body      into   the     urine.
http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682858.ht            medications to treat [*33] high blood pressure and chest pain
ml (last visited October 20, 2008).                                    (angina). Amlodipine is in a class of medications called
                                                                       calcium channel blockers. It lowers blood pressure by relaxing
21 Diovan   contains hydrochlorothiazide and valsartan.                the blood vessels so the heart does not have to pump as hard.
Valsartan is used alone or in combination with other                   It controls chest pain by increasing the supply of blood to the
medications to treat high blood pressure. Valsartan is also            heart. If taken regularly, amlodipine controls chest pain, but it
used to treat heart failure in people who cannot take                  does      not      stop   chest     pain   once     it    starts.
angiotensin-converting enzyme (ACE) inhibitors. Valsartan is           http://www.nlm.nih.gov/medlineplus/druginfo/meds/a692044.ht
in a class of medications called angiotensin II receptor               ml (last visited October 20, 2008).
antagonists. It works [*32] by blocking the action of certain          24 Zocar    is a brand name for simvastatin which is used
chemicals that tighten the blood vessels, so blood flows more
                                                                       together with lifestyle changes (diet, weight-loss, exercise) to
smoothly.
                                                                       reduce the amount of cholesterol (a fat-like substance) and
http://www.nlm.nih.gov/medlineplus/druginfo/meds/a697015.ht
                                                                       other fatty substances in the blood. Simvastatin is in a class of
ml#why (last visited October 20, 2008).
                                                                       medications called HMG-CoA reductase inhibitors (statins). It
Hydrochlorothiazide, a 'water pill,' is used to treat high blood       works by slowing the production of cholesterol in the body.
pressure and fluid retention caused by various conditions,             http://www.nlm.nih.gov/medlineplus/druginfo/meds/a692030
including heart disease. It causes the kidneys to get rid of           (last visited October 20, 2008).

              Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 10 of 32 Document 416
                                                                              Page 9 of 31
                                            2008 U.S. Dist. LEXIS 109602, *33

Szczepaniak noted that Captain Paradise ("Paradise")              contact them to obtain more accurate and detailed
had spoken to Harris and learned that Edward was                  information regarding Edward's health.
schizophrenic, non-complaint with medication, had a
history of myocardial infarction (heart attack) and that          Some time after arriving in Special Needs, Edward was
his physicians were Roerich and Shah, a cardiologist.             evaluated by Troutman and Dunn. During Troutman's
Both doctors were with Aurora Health Care.                        evaluation, he noted that Edward was "standing partially
                                                                  undressed in the cell," was having "auditory
Szczepaniak assigned Edward to Special Needs. She                 hallucinations," and was "thought blocking." (Pl.'s Add'l
also referred him to an adult nurse practitioner for a            PFOF P 29, Defs.' Resp. Harris's Add'l PFOF P 29.)
medical history evaluation and to a psychiatric nurse
practitioner for further evaluation. M. Grebner, M.D.,            The Inmate Psychiatric Assessment Progress Note
("Grebner"), the Jail medical director since 2002,                completed by Troutman documents that he had
approved the orders. [*35] 25 Grebner serves as the               obtained Edward's medical history from Harris over the
responsible health authority and, in that capacity, is            telephone. [*37] The history includes the facts that
responsible for reviewing and approving health care               Edward had poor compliance with his medications, he
policies for the County, including mental health policies.        refused food and did not sleep when decompensated,
By his ethical code, Grebner is prohibited from divulging         and he had auditory hallucinations. Edward's known
treatment details regarding a particular inmate to the            medical problems were hypertension and myocardial
Sheriff.                                                          infarction in 2003. Edward was also undergoing an
                                                                  evaluation for diabetes.
Special Needs is a horseshoe-shaped unit that contains
19 single inmate cells with glass doors. Each cell                Troutman ordered that Edward be medicated with
contains a bed, sink, toilet, and a glass door. Special           Benadryl 50 mg 27 IM (intramuscular) stat (at once),
Needs inmates have access to a dayroom, to the library,           Lorazepam 2mg 28 IM stat, Haldol 10 mg 29 IM stat.
and to visitors.                                                  Troutman also referred Edward for hypertension
                                                                  evaluation by a nurse practitioner. At about 07:30,
Special Needs is designed so that two or three deputies
can view each inmate from the central control section
through glass. Deputies are at the control center 24              27 Benadryl   is a brand name for diphenhydramine which is
hours a day, seven days a week. The psychiatrist and
                                                                  used to relieve red, irritated, itchy, watery eyes; sneezing; and
the nurse practitioner can "eyeball" the inmates in
                                                                  runny nose caused by hay fever, allergies, or the common
Special Needs frequently. 26 (Defs.' PFOF P 286, Pl.'s            cold. Diphenhydramine is also used to relieve cough caused
Resp. Defs.' PFOF P 286.)                                         by minor throat or airway irritation. Diphenhydramine is also
                                                                  used to prevent and treat motion sickness, and to treat
At 04:20, Edward was transferred to Special Needs. At             insomnia (difficulty falling asleep or staying asleep).
04:45, Szczepaniak called Harris because Edward's                 Diphenhydramine is also used to control abnormal movements
family would not be able to contact the nurses or                 in people who have early stage parkinsonian syndrome
Edward. Szczepaniak verified Edward's prescriptions                [*38] (a disorder of the nervous system that causes difficulties
and his current treating doctors so that she could                with movement, muscle control, and balance) or who are
                                                                  experiencing movement problems as a side effect of a
                                                                  medication.
25 Athis deposition, Grebner compared the treatment afforded      http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682539.ht
by Special Needs to that provided other facilities. The parties   ml (last visited October 20, 2008).
disagree on the content of his testimony. (Compare Defs.'         28 Lorazepam        is     used     to    relieve   anxiety.
PFOF P 289, Pl's Resp. Defs.' PFOF P 289.)                        http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682053.ht
26 There
                                                                  ml (last visited October 20, 2008).
         is a factual dispute between the parties regarding
whether Troutman and Dunn's [*36] offices were also in            29 Haldol is a brand name for haloperidol which is used to treat
Special Needs. Although Harris did not respond to paragraph       psychotic disorders and symptoms such as hallucinations,
283 of the Defendants' proposed findings of fact which states     delusions, and hostility and to control muscular tics of the face,
that Troutman and Dunn's offices were in Special Needs,           neck, hands, and shoulders. It is also used to treat severe
paragraph 56 of her additional proposed findings of fact which    behavioral problems in children and in hyperactive children
states that "there were no medical personnel assigned in or to    (short-term                                                  use).
Special Needs" is in apparent conflict with the former            http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682180.ht
statement.                                                        ml (last visited October 20, 2008).

           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 11 of 32 DocumentPage
                                                                           416 10 of 31
                                            2008 U.S. Dist. LEXIS 109602, *38

Virginia Rechlicz RN ("Rechlicz") "was in with" Edward's         proceedings. 33 Housing in Special Needs was still an
medications. (Defs.' PFOF P 74; Pl.'s Resp. Defs.'               appropriate choice.
PFOF P 74.)
                                                                 While Dunn completed a Special Management
At 09:19, the Jail received a seven-page fax from Bell           Assessment form for Edward on October 1, 2004, there
with relevant psychiatric records regarding Edward's             is no evidence that Dunn personally performed all
medical and psychiatric problems. 30 The last page               aspects of that assessment on Edward. She testified
indicated that Edward had received 25 mg (1 ml) IM               that the form "was used to document report[s] that Dr.
Fluphenazine Dec on September 7 and September 28,                Troutman and/or I received from the deputies regarding
2004, and was due for another dose on October 19,                the inmates condition on the evening and night shift. It
2004.                                                            was not a form used to document our personal
                                                                 observation [*41] of the inmate at that point in time."
At 09:51, in accord with Troutman's orders, Sergeants            (Pl.'s Add'l PFOF P 33, Defs.' Resp. Harris's Add'l PFOF
Coughlin and Wilcox, 31 and Deputy K. Jones ("Jones")            P 33.) Dunn checked the box that indicated that Edward
placed Edward in a "Ripp Restraint Bed." (Defs.' PFOF            was "Danger to Self or Others/Chapter 51." (Pl.'s Add'l
P 76; Pl.'s Resp. Defs.' PFOF P 76.) At 10:12, Edward            PFOF P 34, Defs.' Resp. Harris's Add'l PFOF P 34.)
was given his injections. At 10:30, Edward was
monitored for restraints and his vital signs, except for his     At 08:00, Dunn talked to Harris to determine that
temperature which he refused, were checked. At 12:15,            Edward's current medications were: Diovan 320 mg QD
Rechlicz checked on Edward, and at 12:30, Edward was             (daily), Zocar 80 mg QHS (at bedtime), Norvasc 10 mg
                                                                 34 QD, Ecotrin / QD, Coreg 25 mg BID (twice a day),
monitored for restraints.
                                                                 Lasix 20 mg 35 QD. Because Edward was on such high
At 13:25, Rechlicz noted that Troutman ordered that the          doses of non-formulary drugs, a doctor was called to
restraints be removed. 32 The restraints were removed            review and convert them. Grebner reviewed Edward's
from Edward. (Defs.' Master Ex. List PP 29 & 30, Ex. 29          chart, converted his medications, and ordered the
(Jail Health Records) MCTY 0022, Ex. 30 MCTY 0656.)              following medications for 14 days for Edward: Aspirin
At 15:23, Nurse Tezra Jones ("Tezra") passed out                 325 mg daily; Atenolol 150 mg 36 daily; Verapamil SR 37
medications. No refusals are noted. At 16:33, Edward
was taken to booking. He came back from court at
17:12. At 19:50, Nurse Myra Lathrop ("Lathrop") and Pat          33 Chapter 51 of the Wisconsin Statutes is the Mental Health
Walton LPN ("Walton") distributed [*40] medications.             Act. Section 51.20 of the Wisconsin Statutes provides for the
                                                                 involuntary commitment of an individual for mental health
                                                                 treatment.
Events of Saturday, October 1, 2004                              34 Norvasc  is a brand name for amlodipine, which is used
Edward's blood pressure and temperature were taken at            alone or in combination with other medications to treat high
                                                                 blood      pressure       and      chest   pain    (angina).
01:00. Dunn performed a special management
                                                                 http://www.nlm.nih.gov/medlineplus/druginfo/meds/a692044.ht
assessment noting that Edward's psychiatric symptoms
                                                                 ml. [*42] (last visited October 20, 2008).
were evident. She noted that he was psychotic,
                                                                 35 Lasix  is a brand name of furosemide, a water pill.
decompensating, and might require Chapter 51
                                                                 http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682858.ht
                                                                 ml (last visited October 20, 2008).
30 There is a factual dispute between the parties regarding      36 Atenolol   is used alone or in combination with other
 [*39] when the faxed Bell medical records were received by      medications to treat high blood pressure. It also is used to
Troutman. (See Defs.' PFOF P 75; Pl.'s Resp. Defs.' PFOF P       prevent angina (chest pain) and treat heart attacks. Atenolol is
75.)                                                             in a class of medications called beta blockers. It works by
                                                                 slowing the heart rate and relaxing the blood vessels so the
31 The  cited underlying factual material does not include the   heart      does     not    have     to   pump      as     hard.
given names of Coughlin or Wilcox. (See Defs.' Master Ex.        http://www.nlm.nih.gov/medlineplus/druginfo/meds/a684031.ht
List, P 30, Ex. 30 (Redacted Jail Logs) MCTY 0655.)              ml (last visited October 20, 2008).
32 There  is a factual dispute regarding whether Edward was      37 Verapamil is used to treat irregular heartbeats (arrhythmias)
checked hourly while he was in restraints as required by         and high blood pressure. It relaxes your blood vessels so your
Milwaukee County Jail Policies and Procedures. (Compare          heart does not have to pump as hard. It also increases the
Pl's Add'l PFOF P 30, Defs.' Resp. Pl's Add'l PFOF P 30.)        supply of blood and oxygen to the heart to control chest pain

           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 12 of 32 DocumentPage
                                                                           416 11 of 31
                                             2008 U.S. Dist. LEXIS 109602, *42

(slow release) 240 mg daily; Enalapril 20 mg 38 daily;             At 11:20, Nurse Jan Bergstrom was on the pod to
Mevacor 80 mg 39 QHS; Hydrochlorothiazide 25 mg                    distribute medications. Edward was listed as refusing
daily. Edward was to be taken to the Critical Care                 them. At 11:30, Harris refused a neurological
Center if his blood pressure or lipids increased.                  assessment and, as a result, his vital signs could not be
                                                                   taken.
At about 13:45, Edward barricaded the door to sub-pod
C while Deputy Irving ("Irving") 40 was in the sub-pod.            At 15:25, LPN Jayna Cave ("Cave") distributed
Additional deputies under Coughlin's supervision                   medications. Edward was not listed as a refusal. At
escorted Edward to his cell and locked him in until he             17:30, Cave attempted to give Edward his medications.
was stable. No force was used. At 15:39 and 19:55,                 He refused.
Finch distributed medications and noted that there were
                                                                   Some time during the evening, Cave performed a
no refusals.
                                                                   neurological assessment of Edward, evaluating him in at
                                                                   least 14 different ways.
Events of Sunday, October 2, 2004

At 00:40, a neurological assessment was performed to               Events of Monday, October 3, 2004
evaluate Edward in at least 14 different ways. At 01:11,
                                                                   At about 00:50 to 1:05, Russ Menhofter ("Menhofter")
Edward's blood pressure was checked.
                                                                   attempted to take Edward's vitals. Edward refused the
A fax from Bell with Edward's records from 2003 was                blood pressure check believing he was at home and
sent to Troutman.                                                  gave "a weird and threatening look." (Defs.' PFOF P
                                                                   102; [*45] Pl.'s Resp. Defs.' PFOF P 102.) 41 At 02:04,
At 07:40, Terza attempted to give Edward his                       supervisory rounds were performed by J. Callen, RN
medications, but he refused them and his breakfast. At             ("Callen"). 42 At 06:38, Terza attempted to give Edward
07:40, Edward refused a neurological assessment and,               his medications. He was listed as a refusal. At 11:32,
as a result, his vital signs could not be taken.                   Terza distributed medications, Edward was not listed as
                                                                   a refusal. At 15:32 and 19:17, Cave distributed
                                                                   medications. No refusals are noted.
(angina). If taken regularly, verapamil controls chest pain, but
it   does      not   stop    chest  pain     once    it  starts.
http://www.nlm.nih.gov/medlineplus/druginfo/meds/a684030.ht        Events of Tuesday, October 4, 2004
ml (last visited October 20, 2008).
                                                                   Edward was charged with a felony count of fleeing or
38 Enalapril   is used alone or in combination with other          eluding an officer and a misdemeanor charge of
medications to treat high blood pressure. It is also used in       resisting or obstructing.
combination with other [*43] medications to treat heart failure.
Enalapril is in a class of medications called angiotensin-         At 07:20, Rechlicz distributed medications. Troutman
converting enzyme (ACE) inhibitors. It works by decreasing         was at the Jail at about 11:00 and performed a special
certain chemicals that tighten the blood vessels, so blood         management assessment on Edward. He determined
flows more smoothly and the heart can pump blood more              that Edward was not interacting well with his peers or
efficiently.                                                       authority, was withdrawn with psychiatric symptoms,
http://www.nlm.nih.gov/medlineplus/druginfo/meds/a686022.ht
                                                                   and could not adequately care for himself. Troutman
ml (last visited October 20, 2008).
                                                                   checked the boxes that indicated Edward was not
39 Lovastatin   is used together with lifestyle changes (diet,     adequately adjusting to Special Needs, did not
weight-loss, exercise) to reduce the amount of cholesterol (a      understand his legal situation, did not understand his
fat-like substance) and other fatty substances in the blood.       mental health problems, had evident psychiatric
Lovastatin is in a class of medications called HMG-CoA             problems, was "withdrawn and anxious" [*46] and was
reductase inhibitors (statins). It works by slowing the
production         of    cholesterol     in      the    body.
http://www.nlm.nih.gov/medlineplus/druginfo/meds/a688006.ht        41 Harrismaintains that the correct date for this event is
ml (last visited October 20, 2008).                                October 2, 2004.
40 The   cited underlying factual material does not include        42 Harrismaintains that the correct date for this event is
Irving's full [*44] name.                                          October 2, 2004.

               Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 13 of 32 DocumentPage
                                                                               416 12 of 31
                                        2008 U.S. Dist. LEXIS 109602, *46

a "Danger to Self or Others/Chapter 51." (Pl.'s Add'l       The criminal action against Edward, Milwaukee County
PFOF P 35, Defs.' Resp. Harris's Add'l PFOF P 35.)          Case No. 04-CF-5596, was called for an initial
Special Needs was still the appropriate housing for         appearance before Court Commissioner Grace Flynn ("
Edward.                                                     Commissioner Flynn"). Edward did not personally attend
                                                            the hearing. In requesting a competency evaluation
Walton distributed medications at 15:34 and there were      under Wis. Stat. § 971.14, public defender Craig
no refusals. At 19:30, Nursing Supervisor Stephen           Johnson [*48] ("Johnson") informed Commissioner
Ellison ("Ellison") toured the Jail. At 20:06, Walton       Flynn that Edward "was not able to respond to me in a
passed out medications. Edward was listed as a refusal.     coherent fashion and [was] causing difficulties for the
                                                            bailiffs in terms of deputies trying to transport him and . .
                                                            . they essentially picked him up and moved him
Events of Wednesday, October 5, 2004                        physically even to get him outside his cell in the special
                                                            needs to an area where you can attempt to have a
At 07:40, Nurse Dorothy ("Dorothy") 43 distributed
                                                            discussion with him and it seemed he was unable to
medications. No refusals were noted. Troutman
                                                            move on his own power." (Defs.' Master Ex. List P 23,
completed a special management assessment of
                                                            Ex. 23 (Tr. Initial Appearance Milwaukee County Case
Edward and noted that he was not adjusting to the pod,
                                                            No. 04-CF-5596) 2.) Commissioner Flynn ordered that
was withdrawn, and was manifesting psychiatric
                                                            Edward be evaluated regarding his competency to stand
symptoms and decompensating. Edward was psychotic.
                                                            trial, and stated that the competency examination could
Troutman checked the boxes on the Special Needs
                                                            take place outside the Jail. The Commissioner
Assessment form that indicated Edward was not
                                                            remanded Edward to the Sheriff for examination by a
interacting well with peers or authority, did not
                                                            doctor. The court clerk noted that the doctor's report
understand his legal situation, did not understand his
                                                            was to be "returned" to the court on October 19, 2004.
mental health problems, could not care for himself, and
                                                            (Defs.' PFOF P 122, Pl.'s Resp. Defs.' PFOF P 122.)
was "Danger to Self or Others/Chapter 51." In his
progress notes, Troutman observed that Edward was           At 15:06, Nurse Charles Fitzgerald ("Fitzgerald") passed
"catatonic" and "mute." (Pl.'s Add'l PFOF P 37, Defs.'      out medications. There were no refusals. At 17:10,
Resp. Harris's Add'l PFOF P 37.) Troutman date-             Edward refused his dinner. At 19:38, LPN Blanca
stamped the Bell report "October [*47] 5, 2004" and         Orozco ("Orozco") distributed medications. Edward
reviewed it. Troutman noted that the historical             refused his medications.
information he was relying upon was from the Bell
medical records.
                                                            Events of Thursday, October 6, [*49] 2004
When asked, at his deposition, whether Edward's
condition on October 5, 2004, was better or worse than      At 06:20, Edward was observed unresponsive and
it was on September 30, 2004, Troutman testified that it    laying on the floor in a fetal position with his pants
"hadn't changed." (Defs.' Master Ex. List P 13, Ex. 13      around his knees. Nursing staff and a sergeant were
59.)                                                        called to check Edward and to help him back to bed.
                                                            Nurse Mary Hampel ("Hampel") evaluated Edward,
At 10:25, Troutman ordered a shot for Edward.
                                                            taking his vital signs and clearing him medically. He
"Benadryl 25 mg IM stat, Haldol 10 mg IM stat." (Defs'
                                                            would not lie down, but "remained in a sitting position on
Master Ex. List P 29, Ex. 29 MCTY 0007.) At 10:40,
                                                            the side of the bed and off floor." (Defs.' PFOF P 126,
Sergeant Wilcour ("Wilcour") attempted to speak to
                                                            Pl.'s Resp. Defs.' PFOF P 126.) She noted that he
Edward without success.
                                                            appeared to be eating poorly, and advised the deputies
At 11:08, Nurse Dorothy administered a Prolixin             to provide milk and fruit since Edward apparently would
Decanoid shot to Edward. The Benadryl and Haldol            eat those foods. At 06:30, two trays of old uneaten food
were also ordered and given to Edward. At 11:09, a          were removed from Edward's cell.
public defender saw Edward. At 11:20, Edward was
                                                            Dunn performed a special management assessment on
returned to his cell without further incident.
                                                            Edward noting that he was still not adjusting to the pod
                                                            or complying with his medications. Edward was
                                                            withdrawn/anxious, had physical problems, and was
43 The cited underlying factual material does not include   psychotic. On the Special Management Assessment
Dorothy's full name.

          Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 14 of 32 DocumentPage
                                                                          416 13 of 31
                                          2008 U.S. Dist. LEXIS 109602, *49

form, Dunn checked the boxes indicating that Edward           At 03:05, Hoover returned to visually check Edward. At
was not interacting well with peers or authority, did not     05:30, Hoover checked on Edward. He was sitting on
understand his legal situation, did not understand his        the floor of the cell and was uncooperative in her efforts
mental health problems, could not care for himself,           to take his vital signs. Edward's feet were cold with
continued to decompensate, and was "Danger to Self or         edema. 46
Others/Chapter [*50] 51." She noted that he was still
appropriate to Special Needs. In her progress notes,          At 07:45, Greer was in the pod for medications. At
Dunn wrote that Harris was sitting on the toilet and was      08:20, she attempted to give Edward his medications.
mute.                                                         Edward was sitting on the floor and refusing to talk. His
                                                              head was down and he was staring. His skin was dry
Edward's medications were ordered as follows: "Give           and warm and his feet had bilateral edema. Greer
Prolixin Dec 50 mg IM today 10:40 a.m. AD. Then               informed    [*52] the nurse practitioner of her
Prolixin Dec 50 mg IM Q 2 w[ee]ks x 30 d[ays], Prolixin       observations. The nurse practitioner said that she would
10 mg PO QHS x 7 days, then D/C." (Defs. PFOF P               speak to Grebner about having Edward evaluated at
127.) The Prolixin shot was given. 44 Dunn noted that         Froedert. Harris refused the Prolixin.
she had made telephone contract with Harris regarding
Edward's condition.                                           Dunn performed a special management assessment of
                                                              Edward. He still had not adjusted to the pod, could not
At 07:35, Nurse Dorothy Greer ("Greer") distributed           care for himself, and was not complying with his
medications. There was no notation regarding any              medications. On the Special Management Assessment
refusals.                                                     form, Dunn checked the boxes indicating that Edward
                                                              was not interacting well with peers or authority, did not
At 10:35, Dunn checked on Edward and gave him an              understand his legal situation, did not understand his
additional Prolixin Decanoid shot. 45                         mental health problems, continued to decompensate,
                                                              and was "Danger to Self or Others/Chapter 51." He had
At 16:10, Cave distributed medications. There were no
                                                              both physical and psychiatric problems and was
refusals. But, at 19:39, when Cave again distributed
                                                              psychotic even though he received Prolixin Decanoid 25
medications, Edward refused his.
                                                              mg IM on September 28 and Prolixin Decanoid 50 mg
Sometime on October 6, 2004, Dunn thought that                on October 6, 2008. 47
Edward was in a crisis situation.
                                                              At 09:17, Edward was transported to Froedert, and a
                                                              report was given to the emergency room staff. They
                                                              were informed that the chief complaints were that
Events of Friday, October 7, 2004
                                                              Edward was non-compliant with medications and had
At 02:10, Margaret Hoover RN ("Hoover") and Juanita           hypoxia. 48
Mesa ("Mesa") [*51] were in Special Needs to take
Edward's vital signs. At 02:30, Hoover was called to the
                                                              46 Edema  is a local or generalized condition in which the body
pod by a deputy because Edward was laying on the
floor and disoriented. Hoover referred Edward to an           tissues contain an excessive amount of tissue fluid. Taber's
                                                              Cyclopedic Medical Dictionary 665.
adult nurse practitioner for evaluation of his psychiatric,
hypertensive, and behavioral problems. Edward had an          47 This  statement, based upon paragraph 140 of the
extremely high at-rest heart beat of 135, blood oxygen        Defendants' proposed findings of fact which is undisputed, is
concentration of 87%, and swollen ankles. After this          not consistent with the prior statements indicating that Edward
assessment was taken, appropriate measures were               was also given a Prolixin Decanoid shot on October 5, by
taken to facilitate Edward's transfer to Froedert for a       Nurse Dorothy and that he was given two Prolixin Decanoid
more intensive medical evaluation.                            shots on October 6, 2004. However, Harris has not objected to
                                                              paragraphs 116, 127, and [*53] 130 of the Defendants'
                                                              proposed findings of facts. Therefore, pursuant to Civil Local
                                                              Rule 56.2(e), the Court must conclude that there is no genuine
44 Thisstatement is based on paragraph 127 of the             material issue as to those proposed findings of fact.
Defendants' proposed findings of fact which is undisputed.    48 Hypoxia  is defined as an oxygen deficiency in the body
45 Thisstatement is based on paragraph 130 of the             tissues or a decreased concentration of oxygen in inspired air.
Defendants' proposed finding of fact which is undisputed.     Taber's Cyclopedic Medical Dictionary 1057.

           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 15 of 32 DocumentPage
                                                                           416 14 of 31
                                             2008 U.S. Dist. LEXIS 109602, *53

At 13:15, Jail RN Spruill ("Spruill") received a telephone         granulomata and apical paraseptal emphysema. No
call from Coughlin indicating that Edward had been                 pneumothorax was noted.
admitted to Froedert for treatment and that his
psychiatric condition would be assessed. Coughlin                  Several diagnostic tests were performed and reviewed.
indicated that he informed Harris of the same and gave             The initial clinical impression was rhabdomylosis 51 and
Froedert the phone numbers where several of Edward's               schizophrenia. At Froedert, Drs. Amandeep Singh Gill
family members could be reached.                                   ("Gill") and Nagendra Prasad Reddy ("Reddy")
                                                                   evaluated Edward and entered orders for his care. At
At 13:30, Froedert's Lisa Looney, RN, ("Looney")                   17:00, Edward was given a new bag of .45% NaCl
completed and signed the patient history profile noting            (sodium chloride) solution 1000 ml with sodium
that Edward had heart problems, high blood pressure                bicarbonate 100mEq ("sodium chloride solution"). At
and cholesterol, diabetes, and paranoid schizophrenia.             17:26, Edward was given two units of insulin. At 21:37,
His speech was clear, but she was unable to complete               Edward was given two units of insulin and 40 mg of
the examination [*54] because he was uncooperative.                Lovenox (enoxaparin) 52 by injection.
She noted that there were no signs of abuse or neglect.
                                                                   At 22:30, Edward arrived at 4NW room number three.
Spruill called Froedert RN Lisa ("Lisa") 49 for an update          He was uncooperative and yelling. Shackles were on
and Lisa advised her to call back when the assessment              Edward's left leg and arm and a deputy sheriff was in
was complete. Spruill called Froedert at 15:45 and again           the room. Medication was applied to an ulceration on
spoke to Lisa who advised her that Edward was on                   Edward's left heel.
telemetry with an initial diagnosis of rhabdomyopathy
and that more labs and tests were needed.
                                                                   Froedert Hospital - Saturday, October 8, 2004
At 15:45, Lisa described Edward as incoherent.
                                                                   At 00:20, Edward was unresponsive to questions and
In response to a phone call from Harris's sister, Carolyn          still shackled on his left arm and leg. Soft restraints
Jones ("Carolyn") to Clarke's secretary, the secretary              [*57] were placed on Edward's right side. He was
requested that Singer call Carolyn. Spruill noted that, at         actively pulling at the intravenous lines. A deputy sheriff
the request of Clarke's office, Singer had called Carolyn,         remained in the room. At 02:11, a new bag of sodium
informing her that at the time Edward was stable. Spruill          chloride solution was delivered to Edward. At 04:40,
called Harris to reassure her that Edward was stable.              Edward stated he was not in pain. The handcuffs and
                                                                   soft restraints were intact.
Charles E. Cady, M.D., ("Cady"), was the admitting
physician at Froedert. The impressions from a chest x-             At 06:21, a new bag of sodium chloride solution was
ray was taken in the emergency department, at 15:53,               delivered to Edward. At 07:00, the insulin units were
were: 1. no acute cardiopulmonary disease, 2.
Significant subcutaneous air, lateral hemithorax and at
the base of the neck, bilaterally. No definite rib fractures
                                                                   51 Rhabdomyolysis    is the breakdown of muscle fibers resulting
or pneumothorax 50 [*55] was identified. The Froedert
                                                                   in [*56] the release of muscle fiber contents (myoglobin) into
records indicate that Edward was not responding to
                                                                   the bloodstream. Some of these are harmful to the kidney and
people and that the records provided by the Jail were
                                                                   frequently         result       in       kidney        damage.
reviewed.
                                                                   http://www.nlm.nih.gov/medlineplus/ency/article/000473.htm
                                                                   (last visited October 20, 2008).
A CT (computerized tomography) scan of the thorax
                                                                   52 Enoxaparin    is used to prevent blood clots in the leg in
without contrast disclosed: 1. Minimally displaced right
anterior third rib fracture, 2. Extensive subcutaneous             patients who are on bedrest or who are having hip
emphysema along the neck and chest, 3. minimal                     replacement, knee replacement, or stomach surgery. It is used
mediastinal emphysema, and 4. multiple calcified                   in combination with aspirin to prevent complications from
                                                                   angina (chest pain) and heart attacks. It is also used in
                                                                   combination with warfarin to treat blood clots in the leg.
49 The cited underlying factual material does not include Lisa's   Enoxaparin is in a class of medications called low molecular
full name.                                                         weight heparins. It works by stopping the formation of
                                                                   substances               that          cause            clots.
50 Pneumothorax   is the collection of air or gas in the pleural   http://www.nlm.nih.gov/medlineplus/druginfo/meds/a601210.ht
cavity. Taber's Cyclopedic Medical Dictionary 1699.                ml (last visited October 20, 2008).

           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 16 of 32 DocumentPage
                                                                           416 15 of 31
                                            2008 U.S. Dist. LEXIS 109602, *56

held per doctor's orders due to NPO (nothing by mouth)           thiamine. At that time, he refused to take the 10-mg
status. At 12:02, the insulin units were also held. An           tablet of Norvasc. At 13:00, Edward was given two units
EEG (electroencephalogram) was normal with no                    of insulin. His fingerstick was 180. He was essentially
epileptiform discharges. At 14:50 a CT scan of the head          unchanged from prior documentation.
without contrast was performed. There was no
indication of acute intracranial process. At 15:53, a 100-       At 17:00, Edward refused the 25-mg tablet of Coreg. At
mg injection of thiamine 53 was given to Edward.                 about 17:17, his insulin was held. At 18:00, Edward's
                                                                 soft restraints and shackles to the bed were checked.
At 17:30, Edward refused dinner. No insulin was                  Edward was refusing dinner but denied pain. At 21:00,
administered because dinner was refused. Edward's                insulin was refused. Edward refused to have a
restraints were intact and a deputy sheriff was present.         fingerstick. At 22:00, nursing staff noticed Edward was
At 18:02, Edward refused insulin and food. At 21:14,             "tightly gripping foley and yelling at the top of his lungs."
Edward refused insulin.                                          (Defs.' PFOF P 181.) Ativan 54 was given and mitts
                                                                 were applied. At 22:10, a .1-mg tablet of clonidine 55
                                                                 was given to Edward. At 22:12 a 1 mg injection of
Froedert Hospital - Sunday, October 9, 2008                      Lorazepam was given to Edward.

At 02:00, a 1-mg injection of Lorazepam was
administered to Edward. It was noted that he was                 Froedert Hospital - Tuesday, October 11, 2004
agitated. At 06:30, it was noted that Edward was upset
that the deputy sheriff was at the door preventing people        Spruill from the Jail spoke with RN Melissa ("Melissa")
from entering and leaving Edward's room. Edward                  56 at Froedert who stated that Edward was stable and
stated that he would not eat breakfast, so his insulin           would not elaborate further because she was still
was held. At 07:00, insulin was held. Edward stated he           assessing him. At 02:25, a 1-mg injection of Lorazepam
would not be eating. At 09:00, a 100-mg injection of             was given to Edward. At 03:15, the restraints and
thiamine was administered. At 12:07, 1 unit of insulin           shackles were checked and the mitts were removed
was given to Edward. At 13:30, it was noted that                 from Edward because he was cooperative. A deputy
Edward was still refusing to eat. Edward denied                  sheriff was present in the room and emotional support
experiencing any pain. His restraints were in place and          was provided for Edward.
a deputy sheriff was present. At 14:00, Edward refused
one 10-mg tablet of amiodipine (Norvasc). At 17:22,              At 07:52, one unit of insulin and a 25-mg tablet of Coreg
insulin was held. Edward's fingerstick read 120. At that         were given to Edward. At 09:00, Edward refused the 10-
time, Edward [*59] refused the 25-mg tablet of                   mg tablet of Norvasc. At 11:00, a 100-mg injection of
carvedilol (Coreg). At 20:30, insulin was held. Edward           thiamine was given intravenously. A new bag of .9%
refused to eat.                                                  NaCl was hung. At 11:54, Edward was alert and
                                                                 talkative, but not responsive to questions. He was
                                                                 incontinent of stool. A deputy [*61] sheriff was at
Froedert Hospital - Monday, October 10, 2004                     Edward's bedside. Edward's blood pressure was
                                                                 200/103 and he was refusing Norvasc. The doctor was
At 07:22, insulin was held. Edward's fingerstick was             notified and would continue to monitor Edward's
122. At 07:34, Edward was given a 25-mg tablet of
Coreg. At 09:00 Edward was given a 100-mg injection of
                                                                 54 Ativanis a brand name for lorazepam, which is used to
                                                                 relieve         anxiety.         See           n.       28.
53 Thiamine is involved in numerous body functions, including:   http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682053.ht
nervous system and muscle functioning; flow of electrolytes in   ml#brand-names [*60] (last visited October 20, 2008).
and out of nerve and muscle cells (through ion channels);        55 Clonidine   is used to treat high blood pressure. It works by
multiple enzyme processes (via the coenzyme thiamin
                                                                 decreasing the heart rate and relaxing the blood vessels so
pyrophosphate); carbohydrate metabolism; and production of
                                                                 that blood can flow more easily through the body.
hydrochloric acid (which is necessary for proper digestion).
                                                                 http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682243.ht
Because there is very little thiamin stored in the body,
                                                                 ml (last visited October 20, 2008).
depletion can occur as quickly [*58] as within 14 days.
http://www.nlm.nih.gov/medlineplus/druginfo/natural/patient-     56 The cited underlying factual material does not include
thiamin.html (last visited October 20, 2008).                    Melissa's full name.

              Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 17 of 32 DocumentPage
                                                                              416 16 of 31
                                             2008 U.S. Dist. LEXIS 109602, *60

condition.                                                         Edward. At 18:45, Edward was alert but talking
                                                                   "nonsensically." (Defs.' PFOF P 201.) He was refusing
At 12:20, Edward's          insulin   was    held.   Edward's      all oral medications. A deputy sheriff was in the room.
fingerstick was 116.                                               Edward's appetite was good. He ate all his dinner.
                                                                   Monitoring continued. At 21:31, Edward refused insulin.
Notes from Bell's Clinical Coordinator, Alicia Mandolini,
                                                                   His fingerstick was 224. Froedert caseworker Rita L.
M.A., ("Mandolini") indicate that Troutman returned her
                                                                   Beckman ("Beckman") noted that "per MD, patient is
telephone call and informed her that Edward had been
                                                                   waiting for psych consult for increasing paranoia.
transferred to a medical hospital due to changes in his
                                                                   Patient is planned to return to Milwaukee House of
physical status.
                                                                   Corrections when medically stable. Awaiting psych
At 12:21, Edward refused 40-mEq tablet of potassium                input." (Defs.' PFOF P 203.)
chloride SA. At 13:45, potassium chloride 20 mg mEq,
lidocaine 10 mg in D5W 250 ml bag was delivered
intravenously to Edward. At 14:00, the rate of .9% NaCl            Froedert Hospital - Wednesday, October 12, 2004
1000 ml was changed to 75 ml /hr and 100-mg thiamine
                                                                   At 00:52, Edward was given a 1-mg injection of
was added. At 15:34, potassium chloride 20 mg mEq,
                                                                   Lorazepam. At 02:15, Edward was alert, confused and
lidocaine 57 10 mg in a D5W 250 ml bag was
                                                                   restless. Soft restraints were in place and a deputy
administered intravenously to Edward.                              sheriff was at his bedside. Edward's heart rate was
                                                                   irregular and "tacky." (Defs.' PFOF P 205.) Emotional
At 06:08, Gill dictated the discharge summary noting the
                                                                   support was provided.
results of the CT scans of the head and thorax and that
the electroencephalogram results were pending. The
                                                                   At 07:03, Edward was given two units of insulin. His
hospital course had been: [*62] 1. Elevated creatine
                                                                   fingerstick was 189. Edward was given a 25-mg tablet of
kinase secondary to rhabdomyolysis after subcu
                                                                   Coreg. Another dose of Coreg was due at 17:00.
emphysema secondary to rib fracture; 2. Schizophrenia;
All psych meds were held due to the possibility of                 Beckman noted that Edward would return to the Jail that
neuroleptic malignancy syndrome; 58 and, 3. Relatively             day with follow-up [*64] by psychiatry in Jail. She
new rib fracture without pain. The discharge diagnosis             phoned the House of Correction Behavioral Psych Unit
was: 1. Right rib fracture; 2. Schizophrenia; 3.                   to assure that treatment was available. Froedert was to
Congestive heart failure; 4. Hypertension; and, 5.                 call the Jail doctor with its report.
Diabetes mellitus. Edward was to be on a diabetic diet.
                                                                   At 09:00, Edward was given a 100-mg injection of
At 17:00, Dr. Marsh Wright ("Wright") wrote that Harris            thiamine. At that time, Edward refused the 10-mg tablet
said she would approve an NGT (nasogastric tube) if                of Norvasc.
doctors felt it was necessary to give Edward fluids, food
or medications. At 17:27, Edward refused the 25-mg                 At 11:30, Edward was alert, talking out loud, and not
 [*63] tablet of Coreg. At 17:28, he refused insulin. At           making sense. His wrist restraints and shackles were
18:21, a 1-mg injection of Lorazepam was given to                  checked. A small one cm skin breakdown on his heel
                                                                   was noted. The doctor was notified. Edward's heart rate
                                                                   was irregular, breath sounds were down bilaterally, and
57 Lidocaine
                                                                   pedal pulses were down. The pressure ulcer on his right
                 is an local anesthetic. See generally
                                                                   side of undetermined etiology was improved.
http://www.nlm.nih.gov/medlineplus/druginfo/meds/a682701.ht
ml (last visited October 20, 2008).
                                                                   At 11:55, labs were drawn. At 12:00, the hematology
58 Neuroleptic  malignant syndrome is a life-threatening,          report was generated with several readings above or
neurological disorder most often caused by an adverse              below normal. It was noted that Edward had a slight
reaction to neuroleptic or antipsychotic drugs. Symptoms           hemolysis. 59 At 12:00, Edward was given one unit of
include high fever, sweating, unstable blood pressure, stupor,     insulin. His fingerstick was 149. Insulin was due to be
muscular rigidity, and autonomic dysfunction. In most cases,
                                                                   administered again at 17:00.
the disorder develops within the first 2 weeks of treatment with
the drug; however, the disorder may develop any time during
the                       therapy                        period.
http://www.ninds.nih.gov/disorders/neuroleptic_syndrome/neur       59 Hemolysisis the destruction of red blood cells. Taber's
oleptic_syndrome.htm (last visited October 20, 2008).              Cyclopedic Medical Dictionary 969.

             Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 18 of 32 DocumentPage
                                                                             416 17 of 31
                                         2008 U.S. Dist. LEXIS 109602, *64

At 12:15, Replicare dressing was placed on Edward's          J Rezlaff." (Defs.' PFOF P 221.) At 18:09, it was noted
left heel. A physical assessment flow sheet                  that Troutman ordered a shot for Edward. "Ativan 2mg
documenting Edward's progress from October 7,                IM x 1" and "Zydis 10mg 60 PO x 1" were ordered and
through October [*65] 12, 2004, shows that several           given. (Defs.' PFOF P 222.) At 18:15, [*67] an injection
neuromuscular, cardiovascular, and respiratory signs         was administered to Edward without incident. It was
remained abnormal through October 12, 2004.                  noted that Paradise had directed that Edward was to be
                                                             monitored closely and that if he calmed down, he was to
At 14:40, Diana Schick, R.N. ("Schick") completed and        be moved to the infirmary. The medications as ordered
signed the discharge summary stating "All Expected           were given by Joanne Rezlaff, R.N., ("Rezlaff"). At
Outcomes Met." The discharge diagnosis was right rib         19:25, Rezlaff brought Edward his oral medications. At
fracture, schizophrenia, DM (diabetes mellitus), CHF         20:44, Walton was on the pod for medication
(congestive heart failure), increased CK (creatine           distribution. There is no notation that Edward refused
kinase) secondary to rib fracture. No incisions or           any medications.
wounds were noted. No other pertinent findings or pain
management needs were noted. Edward's speech was             At 21:10, Edward was moved from Special Needs to the
impaired and garbled and he was rambling nonsense.           infirmary, cell 11. The infirmary is down the hall from
Edward was to follow-up with the Jail psychiatry unit and    Special Needs. [*68] The infirmary has 11 individual
his personal physician.                                      cells, a dayroom, and a deputy control center. Edward
                                                             was sedated and calm, but still confused. Edward was
During Edward's stay at Froedert, he fluctuated from a       sitting in the corner of his cell talking to himself.
catatonic state to an agitated state. Edward remained at
Froedert until he began to eat on October 12, 2004. He       At 21:12, Lathrop noted that Edward had numerous
was then immediately discharged to the Jail.                 diagnoses including a rib fracture, paranoid
                                                             schizophrenia, congestive heart failure, myocardial
Gill had examined Edward and noted that the                  infraction in 2003, hypertension, hypercholesterolemia,
rhabdomyolysis had improved due to intravenous               and diabetes mellitus. Edward was sitting on the floor of
hydration. The psychosis had still not improved. Edward      the infirmary yelling. A mattress was placed on the floor
was afebrile, his pulse was 106, blood pressure was          but Edward would not lie on it. Grebner was aware that
157/97, rate was 22, oxygen saturation was 97%. The          Edward was in the infirmary for "sub-acute d/t fx rib."
plan was: "Discharge to jail in care of jail psychiatrist.   (Defs.' PFOF P 226.) At 21:20, nursing supervisory
Check [*66] BNP [beta-natriuretic peptide] and CK prior      rounds were performed by Joe R. Piccoine RN
to discharge to ensure normalizing trend (Required am        ("Piccione"). Rounds in the infirmary were performed at
blood draw.)" (Defs.' PFOF P 218.)                           22:45, 23:15, 23:45.
Edward was discharged from Froedert at 15:00 by
Schick. His medications on discharge were Zocar 80 mg
                                                             Events of Thursday, October 13, 2004
QHS, Diovan 320 mg QD, Norvasc 10 mg QD, Coreg 25
mg BID, Lasix 20 mg QD, Prolixin Decanoid 25 mg              "Medical visit plus meds." (Defs.' PFOF P 229.) Grebner
Q3weeks. His temperature was 97 degrees, pulse 82,           saw Edward for the first time since his arrest and
rate 20, and blood pressure 162/88. His speech was           booking. Grebner noted that Edward "appears
garbled and nonsense.                                        preoccupied with internal stimuli." (Pl.'s Add'l PFOF P
At 15:30, it was noted that Edward was discharged to
the Jail with two deputy sheriffs who were given the
                                                             60 Zydis is a brand name for olanzapine which is used to treat
discharge papers. Edward was uttering paranoid
objections during the removal of the intravenous lines       the symptoms of schizophrenia (a mental illness that causes
and Foley catheter. A report was given to the Jail           disturbed or unusual thinking, loss of interest in life, and strong
                                                             or inappropriate emotions). It is also used to treat bipolar
nursing staff.
                                                             disorder (manic depressive disorder; a disease that causes
At 18:01, Edwards returned from the hospital and was         episodes of depression, episodes of mania, and other
                                                             abnormal moods). Olanzapine is in a class of medications
placed in Special Needs at Paradise's direction. It was
                                                             called atypical antipsychotics. It works by changing the activity
possible that Edward would be housed in the infirmary,
                                                             of     certain    natural     substances      in      the     brain.
but the Jail was awaiting instructions from Troutman and     http://www.nlm.nih.gov/medlineplus/druginfo/meds/a601213.ht
Grebner. "Discharge meds per medical director review.        ml (last visited October 20, 2008).

          Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 19 of 32 DocumentPage
                                                                          416 18 of 31
                                           2008 U.S. Dist. LEXIS 109602, *68

51, Defs.' Resp. Harris's Add'l PFOF P 51.) Grebner             of stool, so his diaper [*71] was changed. Bottonia
discontinued the Zocor, Norvasc, Prolixin Decanoid, and         noted that Edward had congestive heart failure and
ordered 14 day prescriptions of Mevacor 80 mg QHS,              noted that the doctor would address its status.
Verapamil [*69] SR 240 mg, Atenolol 150 mg daily, and           Bottonia's plan was to raise the issue with the doctor the
Enalapril 20 mg daily. "FS BID." Grebner referred               following day. (Defs.' Master Ex. List P 1, Ex. 1 12.)
Edward to a nurse practitioner for a history of increased
blood sugar at Froedert. Grebner also indicated that            At 04:48, Sergeant Micheal J. Renolski ("Renolski")
Edward's blood pressure should be monitored and                 toured the infirmary. At that time, Bottonia and RN
"refer/hx HD [heart disease]/ [Froedert]." (Defs.' PFOF P       Menhoster ("Menhoster") 62 checked Edward's vital
229.) Grebner also ordered 325-mg of aspirin daily for          signs, applied Depends, and cleaned his wounds. At
14 days. Grebner's notes of his examination list                05:00, Bottonia noted that the supervisor was aware of
Edward's multiple chronic problems and his history of           the situation and the need of a bed since it was difficult
medical noncompliance. Grebner noted numerous areas             to change Edward while he was on the floor. She took
of superficial skin breakdown that were likely due to           Edward's vital signs and noted that his lungs were
Edward's long contact with the floor, nutritional deficits,     gurgly. Bottonia was so concerned about Edward's
and underlying chronic diseases. Grebner noted that, at         condition that she stayed two hours past the time her
Froedert, Edward was found to have elevated creatine            shift ended to care for him.
phosphokinase but that neuroleptic malignant syndrome
                                                                At 05:15, 05:45, 06:00, 06:30, and 07:00 rounds were
was considered unlikely. Grebner indicated in the long
                                                                performed in the infirmary. At 07:00, medical staff
run psychiatric placement would be more reasonable
                                                                members assisted Edward from the floor and placed
than jail. (Defs.' Master List P 29, Ex. 29 MCTY 0012.)
                                                                him in a chair. Edward now required one-on-one care
Troutman received a phone call from Dr. Aaron Dall              and was fed by staff who encouraged fluid intake. It was
("Dall") of Froedert regarding Edward's diagnosis of rib        noted that Edward was evaluated by a psychiatric
fracture, subcutaneous emphysema, and elevated                  doctor and by Grebner in the infirmary. [*72] Troutman
creatine phosphokinase. Troutman examined Edward.               prescribed Zydis 10 mg twice daily. The morning dose
61 Troutman noted that he had prescribed Zydis                  of Zydis was given. Grebner assessed Edward's lungs
 [*70] because of the questionable diagnosis of                 and edema. Lathrop noted that Edward spoke to people
neuroleptic malignant syndrome. He ordered "Zydis 10            who were not there, and he was verbally and physically
mg / p.o. stat then / p.o. BID" for 14 days. (Defs.' PFOF       abusive to staff, gripping them tightly.
P 230.) The order was noted by Janise Johnson RN
                                                                Rounds in the infirmary were made at 07:12, 07:28, and
("Johnson").
                                                                07:50. Tony Rubio ("Rubio"), Barb Stehlow ("Stehlow"),
At 00:15, rounds were performed in the infirmary. Five          Lathrop, and Dyzon Numan ("Numan") assisted in
minutes later Edward's bed was moved from cell 11 and           placing Edward in a wheelchair. 63 At 08:23, Troutman
placed in the hallway outside the infirmary per Pamela          came to the infirmary to see Edward. At 08:35 and
Bottonia RN ("Bottonia"). Between 00:45 and 4:15                09:00, rounds were performed in the infirmary. At 09:30,
rounds were conducted at 30-minute intervals.                   Edward was dozing in his wheelchair in the day area
                                                                waiting for staff to shower him. It was noted that he was
At 04:00, Bottonia took Edward's vital signs noting that        incontinent of bowel and bladder. A clean diaper was
he had multiple pressure sores on the left ankle and            applied. At 09:35 and 10:00, rounds were performed in
right elbow, gurgly breathing, and was not taking fluids.       the infirmary.
Bottonia noted that Grebner would be addressing those
issues and evaluating Edward regarding his diabetes.
Bottonia washed the pressure sores with Betadine and            62 The  cited underlying record does not provide Menhoster's
covered them with a dressing. Edward was incontinent            full name.

                                                                63 There is a factual dispute regarding the time that Edward
61 The  Defendants' proposed finding of fact, which is          was placed in the wheelchair. (Compare Defs.' PFOF P 238;
undisputed, includes a statement that Troutman prescribed       Pl.'s Resp. PFOF P 238.) The Defendants assert that 08:01 is
Ativan on October 13, 2004. (Defs.' PFOF P 230; Pl.'s Resp.     the correct time whereas Harris maintains 07:35 is the correct
PFOF P 230.) However, the underlying cited material indicates   time. Regardless, either time advocated by the parties would
that the drug was prescribed on October 12, 2004. (Defs.'       have Edward in the wheelchair before Troutman saw him on
Master List P 29, Ex. 29 MCTY 0068.)                            October 13, 2004.

           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 20 of 32 DocumentPage
                                                                           416 19 of 31
                                        2008 U.S. Dist. LEXIS 109602, *72

At 10:00, Edward [*73] was taken from the infirmary to      At 04:50, Sharon Penister, RN, ("Penister") visited
court. He returned to the infirmary at 10:19. At 10:42,     Edward. [*75] At 05:00 it was noted that Edward had
Edward was seen by Robert Rawski, M.D. ("Rawski"), a        slept for half an hour and was talking to himself while in
board certified general and forensic psychiatrist. At       bed. He remained dry. At 05:15, 05:45, 05:55, 06:40,
10:47, 11:08, 11:40, and 12:00 rounds were performed        07:00, and 07:30 rounds were made in the infirmary. At
in the infirmary. A supervisory tour was performed at       07:53, Edward required care for his incontinence. His
12:30. At 12:30, it was noted that Edward was unable to     buttocks were checked for sores and Lathrop, John RN
eat because he had no teeth and that Jail staff was         ("John") 64 and "Med. Tech." Greg Rubia ("Rubia") lifted
unable to verbally or tactilely arouse Edward.              Edward into a wheelchair and fed him by hand.
                                                            Edward's food and fluid intake were monitored and
Infirmary rounds were performed at 12:33 and 13:03. At      encouraged. Medications were given. At 08:00 rounds
13:10, staff assisted Edward with a shower. It was noted    were performed in the infirmary.
that Edward was more alert but still incontinent of bowel
and bladder. Edward was given a carton of Resource to       At 08:18, Edward's vital signs were taken and he
increase hydration. He was given a second carton of         finished his breakfast. Grebner reviewed Edward's
Resource that ended up on the floor. It was noted that      status and ordered a blended diet that could be
Edward constantly talked to himself saying "God             supplemented with Resource. Edward's medications
Damm." Rounds of the infirmary were performed at            were given to him in the morning. He refused the
13:30, 14:20, and 14:45.                                    Mevacor.

At 14:56, Edward was taken to "CIV," returning to the       Beginning at 08:30 through 12:30, rounds of the
infirmary at 15:12. At 15:45, Edward was in the dayroom     infirmary were made every 30 minutes on the hour and
sleeping soundly. His vitals were fingerstick 264, blood    half hour. At 12:15, it was noted that a lunch tray was
was 106/72, "68, 14, and 98%." (Defs.' PFOF P 248.)         kept available for Edward. At 12:30, Lathrop noted that
Edward did not respond when his vital signs were taken      Edward had been asleep in a chair since breakfast and
by D. Roehm, RN ("Roehm"). [*74] Rounds were                she was unable to wake him. She notified Troutman of
conducted at 15:25, 16:12, 16:45, and 17:15.                Edward's increased [*76] sedation and Troutman
                                                            placed a 24-hour hold on the Zydis. It is noted that
At 17:20, staff attempted, unsuccessfully, to feed          Edward's medications would be evaluated. At 12:48,
Edward dinner. He would not swallow when food was           Lathrop attempted to feed Edward but he would not
placed in his mouth and kept yelling. It was noted that     wake up.
staff would offer him Resource later. Rounds of the
infirmary were conducted at 17:48, 18:20, 18:53, 19:19,     At 13:00, 13:30, 13:58, 14:30, 14:59, 15:30, and 16:00
19:32, 20:05, and 20:20.                                    rounds were performed in the infirmary. At 16:00, Finch
                                                            took Edward's vital signs and noted that he was awake
At 20:30, Roehm placed Edward back in his bed. She          and had small emesis. He also noted that Edward had
noted he refused Resource and medical attempts twice        numerous skin tears on both arms.
and continued yelling but he did not attempt to climb out
of bed. At 21:05, 21:25, 21:49, 22:12, 22:18, 22:45, and    At 16:28, rounds were performed. At 16:30, Finch
23:15, rounds were performed in the infirmary. At 23:24,    checked on Edward. At 16:55, rounds were performed.
deputies assisted the nursing staff in getting Edward       At 17:00, Finch noted that Edward was alert but he was
into bed. Rounds were made at 23:45.                        refusing food.

                                                            Rounds were performed at 17:26, 17:59, 18:07, 18:30,
Events of Friday, October 14, 2004                          19:00, and 19:26. At 20:00, Finch noted that Edward
                                                            continued to be up in the wheelchair. Edward was quiet
Medications ordered were "Lasix 20 mg po qd x 14            for a while and then verbal and swearing. At 20:05,
days, Resource TID Prn x 30 days." (Defs.' PFOF P           Piccione performed supervisory nursing rounds. At
254.) At 00:15 and 00:45, rounds were made in the           20:06 and 20:30 rounds of the infirmary were made.
infirmary. At 01:00, Edward was repositioned in bed.
Between 01:15, 01:45, 02:15, 02:45, rounds were
performed in the infirmary. At 03:08, Mesa performed a
supervisory round. At 03:15, 03:45, 04:15, and 04:45        64 The   cited underlying record does not include John's full
rounds were performed in the infirmary.                     name.

          Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 21 of 32 DocumentPage
                                                                          416 20 of 31
                                               2008 U.S. Dist. LEXIS 109602, *76

At 20:35, Edward was assisted from the wheelchair to                 competent to stand trial." (Defs.' Master Ex. List, P 21,
the bed by Piccione, Sergeant Richard Graeber                        Ex. 21 3.)
("Graeber"), and Finch. Edward was alert but confused.
Edward was placed on his side with a wedge pillow                    The Jail could not have transferred Edward to another
behind his back. At about 20:45, Finch observed                      mental health treatment facility until a court order was
Edward partially sitting up. Ten [*77] minutes later,                issued requiring the transfer. A court will not order the
Finch noted that Edward appeared unconscious.                        transfer until they receive a psychiatrist's evaluation.
                                                                     Rawski performed his initial evaluation pursuant to the
Master control was notified to send medical assistance               court order.
and additional deputies. Graeber, deputies Robert
Camury ("Camury"), Todd Rosenstein ("Rosenstein"),                   Rawski had no concerns regarding whether the Jail staff
Gotschalk 65 ("Gotschalk"), Pamela Moats ("Moats"),                  could provide appropriate medical and psychiatric care
Brandon Rios ("Rios"), Brian Morgan ("Morgan"), and                  to Edward from the time of Rawski's examination of
Piccione and Paradise responded within minutes. Finch,               Edward to the time that the [*79] court would make a
Piccione, Nurse Dyson Nann ("Nann") and Rosenstein                   decision on treatment. 66
began CPR and used an AED defibrillator machine until
                                                                     Rawski's report indicates that Edward had continued to
the arrival of the Milwaukee Fire Department ("Fire
                                                                     decompensate and "that he had been receiving
Department"). At 21:03, Fire Department Engine # 20
                                                                     treatment in the . . . Jail and for a brief time at Froedert .
arrived and took over CPR. At 21:05, Fire Department
                                                                     . . for nearly two weeks without much improvement."
Med # 7 arrived. At 21:06, Edward was pronounced
                                                                     (Defs.' Master Ex. List P 21, Ex. 213.) When Rawski
dead at Froedert.
                                                                     evaluated Edward he was "slumped over" in a
At 21:30, Detective Theodore Robinson ("Robinson")                   wheelchair, did not respond to verbal stimulation, and
arrived on the scene to investigate. Rios had taken                  required one-on-one supervision. (Pl.'s Add'l PFOF P
control of the entry door and was keeping a record of all            58, Defs.' Resp. Harris's Add'l PFOF P 58.) Rawski's
persons on the scene.                                                report reflects that the Jail staff expressed concern to
                                                                     him about Edward's level of decompensation and "his
                                                                     length of stay prior to hospitalization." (Pl.'s Add'l PFOF
Rawski's Report                                                      P 61, Defs.' Resp. Harris's Add'l PFOF P 61.) They
                                                                     "asked that [he] do his part to expedite communication
On October 19, 2004, as ordered by Court                             about [his] opinion in this matter." (Pl.'s Add'l PFOF P
Commissioner Flynn, Rawski filed his report with                     61, Defs.' Resp. Harris's Add'l PFOF P 61.)
Milwaukee County Circuit Court Judge Jeffrey A. Cohen
("Cohen") regarding his October 13, 2004, evaluation of              At his deposition, Rawski testified that he was so
Edward. Rawski concluded:                                            concerned about Edward's condition that he expedited
                                                                     his competency report. [*80] He also testified that at the
     I believe [*78] to a reasonable degree of medical               time of his evaluation, Edward met the criteria for
     certainty that the defendant, Edward . . . , is                 involuntary commitment under Chapter 51 of the
     suffering from a severe exacerbation of                         Wisconsin Statutes. When asked whether he had any
     Undifferentiated Schizophrenia. Consistent with                 concerns on why Edward had presumably not improved
     past decompensations, [Edward] has become                       for the 13 or 14 days he had been at the Jail and
     catatonic, paranoid, agitated and mute. He has also             Froedert, Rawski testified "I attribute it to a severe
     become hostile and aggressive, requiring                        episode that had yet to be sufficiently treated." (Defs.'
     admission of medications against his will to prevent            Master Ex. List P 8, Ex. 8 50.)
     dangerous behavior.
(Defs.' Master Ex. List, P 21, Ex. 21 2.) Rawski opined              Troutman was asked whether he disagreed with
that there is "ample documentation that this current                 Rawski's statement that Edward had been receiving
episode is consistent with past episodes and that                    treatment in the Jail and for a brief time at Froedert for
appropriate treatment, when instituted, does result in an
improvement to the degree that he would likely become
                                                                     66 The
                                                                          parties dispute whether Rawski had any concerns about
                                                                     Edward's treatment or condition when Rawski saw him on
65 The   underlying cited record does not include Gotschalk's full   October 13, 2004. (Compare Defs.' PFOF P 295; Pl.'s Resp.
name.                                                                PFOF P 295.)

              Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 22 of 32 DocumentPage
                                                                              416 21 of 31
                                           2008 U.S. Dist. LEXIS 109602, *80

nearly two weeks "without much improvement" and                 Kenneth I. Robbins, M.D., ("Robbins") is a board
Troutman answered "no." (Defs.' Master Ex. List P 13,           certified psychiatrist and doctor of internal medicine,
Ex. 13 119.) Troutman was asked whether he disagreed            who serves as a Clinical Associate Professor of
with Rawski's recommendation that Edward be                     Psychiatry at the University of Wisconsin-Madison and
transferred to one of the state psychiatric institutes for      the Medical College. Robbins found no evidence to
the purposes of restoring his competency to stand trial         suggest that Edward was treated with deliberate
and Troutman said "no." (Defs.' Master Ex. List P 13,           indifference during his incarceration. Robbins is of the
Ex. 13 122.)                                                    opinion that Edward received appropriate psychiatric
                                                                care in the Jail and was promptly transferred to Froedert
                                                                when psychiatric problems endangered his health.
Post-Death Investigation

The [*81] State of Wisconsin Department of Health and           Dr. Daniel Spitz
Family Services Original Certificate of Death for
Edward, signed on October 28, 2004, lists the cause of          Daniel J. Spitz, M.D., ("Spitz") is a licensed forensic
death as natural. The immediate cause of death was a            pathologist, who evaluated the records regarding
pulmonary embolism.                                             Edward. In Spitz's opinion, Edward died very rapidly of
                                                                natural causes, secondary to a pulmonary embolism
On October 29, 2004, the County Medical Examiner's              due to lower extremity deep vein thrombosis, 68 all
Autopsy Report ("Autopsy Report") was completed and             asymptomatic during [*83] his incarceration. It is Spitz's
signed by Jeffery M. Jentzen M.D. ("Jentzen"). It listed        opinion that Edward's pulmonary embolism was a very
the cause of death as pulmonary embolism. Other                 sudden and unforeseeable event and that there is no
significant conditions noted were congestive heart              evidence that the medical care or treatment that Edward
failure and arteriosclerotic heart disease. The                 received from the Jail staff contributed to his death.
contusions noted in the report were on the right hand
"second metacarpophalangeal," a healing superficial
abrasion on the upper left arm, and superficial dried           Dr. Daniel J. Kennedy
abrasions on the left-hand fifth finger.
                                                                Daniel J. Kennedy, Ph.D., ("Kennedy") is a professor of
The matter was investigated by Jon N. Reddin                    criminal justice at the University of Detroit, Michigan. He
("Reddin"), Country Deputy District Attorney. After             holds a Ph.D. in Educational Psychology and a M.A.
speaking with Jentzen, examining Jail reports, and              and a B.A. in Sociology from Wayne State University. In
conducting additional interviews, Reddin concluded that         Kennedy's opinion, none of the Jail staff, including the
Edward died of natural causes and was given prompt              named defendants acted with deliberate indifference to
medical attention.                                              Edward during his stay in the Jail.
Mandolini, Clinical Coordinator for Bell, wrote a letter
dated October 25, 2004, to Michael Kalonic ("Kalonic")
67 praising Troutman for his courteous, responsive, and         Jackson

professional manner in which he [*82] interacted with           Harris named Jackson as a medical witness in her
Edward.                                                         expert disclosure filed with this Court on March 1, 2007.
                                                                Harris submitted Jackson's report dated February 27,
Troutman testified that treating a paranoid schizophrenic
                                                                2007, to the Court. Jackson filed a second report on
like Edward was a time-consuming process and that
                                                                January 15, 2008.
best treatment is one that is done slowly, deliberately
and without drastic medication changes for fear of              Jackson's report states that he has been hired to
additional adverse results.                                     discuss the cause of death and the medical care
                                                                received by Edward at the Jail. Jackson is a licensed
                                                                psychiatrist in Wisconsin. Jackson also opined
Dr. Kenneth I. Robbins

                                                                68 A thrombosis is the formation or presence of a blood clot
67 Kalonic was the Jail Administrator. (See Defs.' Master Ex.   within the vascular system. Taber's Cyclopedic Medical
List P 13, Ex. 13 (Troutman Dep.) 18.)                          Dictionary 2182.

             Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 23 of 32 DocumentPage
                                                                             416 22 of 31
                                          2008 U.S. Dist. LEXIS 109602, *84

 [*84] that Harris has reactive depression, anxiety, and      hospital until 09:30 -- a delay of seven [*86] hours
insomnia as the result of the loss of her husband and         contrary to the standard of nursing care.
her struggle to understand why he was not provided
adequate care.
                                                              Harris

Lynne Thaxton                                                 Harris testified that she did not have any physical
                                                              illnesses as a result of her grief over Edward's death.
Harris named Lynne Thaxton, RN ("Thaxton"), as a              She missed two weeks of work following the news of his
nursing expert in her witness disclosure filed March 1,       death and was paid for that missed time. She did not
2007. Thaxton filed a report. Thaxton filed a second          witness the alleged harm to her husband. Rather, Harris
report dated November 25, 2007, on January 15, 2008.          heard about it later from her family friend. 69
Thaxton is a registered nurse in Wisconsin and South
Carolina. Thaxton was deposed on May 17, 2007, and
on March 20, 2008. Thaxton testified that her opinions        Grebner
were limited to the nursing care given to Edward at the
Jail. Thaxton has never had a case involving an               Consistent with his October 13, 2004, progress note that
incarcerated individual and has never been to the Jail.       stated in the long run psychiatric placement would be
                                                              more reasonable than jail, Grebner testified that Edward
At her first deposition, Thaxton testified that her only      "was not going to learn anything from being in jail. It was
concern was the open areas on Edward's left foot and          not going to modify his behavior in the future. So as far
ankle, which she believed were caused by the restraints       as I am concerned, it would be a -- it would be
used at Froedert. At her second deposition, Thaxton           necessary to have him not on the streets." " (Defs.'
testified that she was concerned that Edward was not          Master Ex. List P 5, Ex. 5 (Grebner Dep.) 33.) Grebner
forced to take his medications while incarcerated.            further stated that "So my feeling was, there's not much
                                                              point, and it's very expensive to keep somebody in jail.
Thaxton opined that the Jail nursing staff failed to notify   Better to say this is a mental health problem. He should
the physician that Edward had refused three                   be in a mental health setting. It's a philosophical vent is
consecutive doses of medications as required by               what it is." (Defs.' Master Ex. List P 5, Ex. [*87] 5 33-
County Correctional [*85] Health Care Policy Bates            34.) Grebner also testified that the jail does not "control
stamped MCTY 1347 and the nursing standard of                 how the [C]ounty chooses to fund mental health. So we
practice. (Defs.' Master Ex. List P 11, Ex. 11D 1.) She       do the best that we can in what we can control, and this
also opined that the nurse practitioner failed to evaluate    is provide the best available service in the [J]ail." (Defs.'
Edward for hypertension, contrary to Troutman's orders        Master Ex. List P 5, Ex. 5 40.) Grebner made Clarke
and the nursing standard of practice. (Defs.' Master Ex.      aware of the difficulties the Jail had with attempting
List P 11, Ex. 11D 2.) Thaxton also opined that the Jail      transfers to Behavioral Health that resulted in the Jail
nursing staff violated the nursing standard of practice       becoming the "de facto provider of mental health
and County Correctional Health Care Policy Bates              services." (Pl.'s Add'l PFOF P 66, Defs.' Resp. Harris's
stamped MCTY 1329 and MCTY 1405 on September                  Add'l PFOF P 66.) Grebner summarized Clarke's
30, 2004, by not properly monitoring his condition while      response as stating that "one plays with the hand that
Edward was in restraints. (Defs.' Master Ex. List P 11,       one is dealt. That we don't control how the [C]ounty
Ex. 11D 2.) She also noted that there was no                  chooses to fund mental health. So we do the best that
documentation in the record regarding the need for            we can in what we control, and that is provide the best
restraint or that a physician's order for the need for        available service in the [J]ail." (Defs.' Master Ex. List P
restraints had been obtained. (Defs.' Master Ex. List P       5, Ex. 5 33-34.) Grebner did not have a conversation
11, Ex. 11D 2.)                                               with Clarke that was specific to Edward.
Thaxton also noted that on October 7, 2004, at 02:30          Grebner testified that the Jail developed new policies
when the nurse found that Edward had a heart rate of          and procedures in part due to a consent decree entered
135 at rest, the finding should have been reported to the     into in a class action lawsuit filed on behalf of inmates,
physician immediately. (Defs.' Master Ex. List P 11, Ex.
11D 2.) However, the nurse deferred reporting the
                                                              69 The  Defendants object to Harris's additional proposed
finding until 08:20 and Edward was not sent to the
                                                              findings of fact paragraphs one through seven.

           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 24 of 32 DocumentPage
                                                                           416 23 of 31
                                         2008 U.S. Dist. LEXIS 109602, *87

Christensen v. Sullivan, Milwaukee County Case No.           ascertain whether they were dealing with an emotionally
96-C-1835 ("Christensen action"). Grebner has both           disturbed person for the purpose of determining that he
anecdotal [*88] and personal knowledge of the type of        needed hospitalization, and that they ignored his
care that would be given to a patient at Behavioral          medical needs when they transported him to the Jail
Health in 2004, in part because many of their staff and      booking room, and failed to convey his treatment to
the Jail staff transfer between the two entities.            Szczepaniak. She also maintains that Clarke has
                                                             personal [*90] liability because Clarke failed to act on
                                                             information about Edward to ensure that he received
Training                                                     constitutionally adequate medical care. She also asserts
                                                             that the Defendants are not entitled to immunity. Harris
The County implemented new health policies and               also contends that Milwaukee County was deliberately
procedures, in part the Christensen action and resulting     indifferent to Edward's medical and mental health needs
consent decree, including mental health policies and         because members of the Jail staff were not adequately
procedures. Johnson and Szczepaniak testified that           trained and that Clarke is liable as a supervisor because
they had not been trained on the health policies and         he failed to take any steps to make certain that
procedures that relate to mental health. There is factual    adequate policies and procedures were developed and
dispute between the parties regarding whether Singer,        implemented. Harris also maintains that Singer has
the nurse educator from 2002 through July or August          supervisory liability because she breached her
2004, trained the nursing staff on the health policies or    supervisory duty to ensure that the Jail staff was
procedures that relate to mental health. (Compare Pl.'s      adequately trained. With respect to the medical
Add'l PFOF PP 98-99, Defs.' Resp. Harris's Add'l PFOF        personnel, Harris maintains that they were deliberately
P 98-99.)                                                    indifferent to Edward's medical and mental health
                                                             needs. She also asserts that they not entitled to
Janice Rose ("Rose") was the nurse educator at the
                                                             immunity.
Milwaukee House of Correction from 2000 through
2004, and at the Jail from 2003 through 2004. She
testified that she did not train the nursing staff on the
                                                             Deliberate Indifference to Medical Needs
health policies or procedures that relate to mental
health.                                                      Although the Eighth Amendment only applies to
                                                             convicted prisoners, that the same standard applies to
                                                             pretrial detainees under the Fourteenth Amendment's
ANALYSIS                                                     due process clause. Williams v. Rodriguez, 509 F.3d
                                                             392, 401 (7th Cir. 2007). Under this standard, "plaintiff
Brown, Dickerson, Trimboli (the "Officer Defendants"),
                                                             has the [*91] burden of showing that (1) the harm to the
Clarke, and the County assert Harris's claims against
                                                             plaintiff was objectively serious; and (2) that the official
them should [*89] be dismissed because she cannot
                                                             was deliberately indifferent to [his] health or safety." Id.
prove deliberate indifference or even negligence on the
                                                             (quoting Cavalieri v. Shepard, 321 F.3d 616, 620 (7th
part of the Officer Defendants. Second, they maintain
                                                             Cir. 2003)). 70
that, assuming the Officer Defendants' conduct was in
fact negligent, they have immunity for any alleged           A serious medical need is "one that has been diagnosed
improper conduct. Third, they contend that there is no       by a physician as mandating treatment or one that is so
evidence that the Officer Defendants, or Milwaukee
County failed to establish appropriate policies or
procedures or that the Officer Defendants were               70 As  noted in Williams, 509 F.3d at 403, the Fourteenth
insufficiently trained. Troutman, Dunn, Szczepaniak,         Amendment protections only apply to a pretrial detainee's
and Singer (the "Medical Defendants") maintain that          confinement conditions after he received a judicial
Harris cannot prove deliberate indifference against          determination of probable cause. Claims regarding pretrial
them. In addition, they contend that assuming that they      conditions of confinement for pretrial detainees who have not
were negligent, they are immune from liability.              yet had a judicial determination are instead governed by the
                                                             Fourth Amendment and its objectively reasonableness
Harris maintains that Brown, Dickerson, and Trimboli         standard. Id.; see also Sides v. City of Champaign, 496 F.3d
were deliberately indifferent to Edward during the traffic   820, 828 (7th Cir. 2007). However, no Fourth Amendment
pursuit, stop and arrest because they made no effort to      violation is alleged; therefore, the Court has evaluated Harris's
                                                             § 1983 claims under the Fourteenth Amendment as plead.

           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 25 of 32 DocumentPage
                                                                           416 24 of 31
                                          2008 U.S. Dist. LEXIS 109602, *91

obvious that even a lay person would easily recognize         the facts and reasonable inferences from those facts in
the necessity for a doctor's attention." Wynn v.              the light most favorable to Harris, Dickerson's
Southward, 251 F.3d 588, 593 (7th Cir. 2001) (citation        participation in the pursuit and his presence at the
omitted). A prison official acts with deliberate              scene of the arrest are, as a matter of law,
indifference [*92] when "the official knows of and             [*94] insufficient to provide a basis upon which a
disregards an excessive risk to inmate health or safety."     reasonable jury could find that he was aware that
Farmer v. Brennan, 511 U.S. 825, 837, 114 S. Ct. 1970,        Edward had a mental health problem or other serious
128 L. Ed. 2d 811 (1994). Prison officials act with           medical need or that he was deliberately indifferent to
deliberate indifference when they act "intentionally or in    any such need. There is no evidence that Dickerson had
a criminally reckless manner." Tesch v. County of Green       any other involvement in the circumstances surrounding
Lake, 157 F.3d 465, 474 (7th Cir. 1998). Neither              Harris's    claim.    Therefore,  Harris's  Fourteenth
negligence nor even gross negligence is a sufficient          Amendment claim against Dickerson is dismissed.
basis for liability. See Salazar v. City of Chi., 940 F.2d
233, 238 (7th Cir. 1991). A finding of deliberate             Harris's claim against Trimboli is analogous to her claim
indifference requires evidence "that the official was         against Dickerson. As with Dickerson, Trimboli
aware of the risk and consciously disregarded it              participated in the chase and arrest of Edward. At the
nonetheless." Chapman v. Keltner, 241 F.3d 842, 845           time of his arrest, she did not smell alcohol on Edward.
(7th Cir. 2001) (citation omitted).                           However, Trimboli also did not believe that Edward was
                                                              a danger to himself or others. While she administered
A difference of opinion among physicians cannot               angle kicks to Edward's abdomen because he resisted
support a finding of deliberate indifference. Norfleet v.     arrest, Harris has presented no evidence that Trimboli
Webster, 439 F.3d 392, 396 (7th Cir. 2006) (citing            knew or should have known that Edward had a serious
Garvin v. Armstrong, 236 F.3d 896 (7th Cir. 2001));           medical need. Indeed, while a relatively new rib fracture
Estate of Cole v. Fromm, 94 F.3d 254, 261 (7th Cir.           without pain was diagnosed at Froedert on October 11,
1996)). Deliberate indifference may be inferred based         2004, there is no evidence indicating when the rib was
upon a medical professional's erroneous treatment             fractured. Edward also refused emergency medical
decision only when the medical professional's decision        services which were available at the scene of his arrest.
is such a substantial departure from accepted                 Viewed in the light most favorable [*95] to Harris, the
professional judgment, practice, or standards as to           evidence does not provide a basis upon which a
demonstrate [*93] that the person responsible did not         reasonable jury could find that Trimboli was deliberately
base the decision on such a judgment. Collignon v.            indifferent to a serious medical need of Edward. She did
Milwaukee County, 163 F.3d 982, 989 (7th Cir. 1999);          not convey Edward to the Jail and had no further
Fromm, 94 F.3d at 261-62.                                     involvement with Edward. Therefore, Harris's Fourteenth
                                                              Amendment claim against Trimboli is dismissed.

Brown, Dickerson, and Trimboli                                With respect to Brown, he participated in the pursuit of
                                                              Edward, was present at the scene of the arrest when
With respect to Harris's deliberate indifference claim        Trimboli used the abdominal kicks, he also conveyed
against Brown, Dickerson, and Trimboli because they           Edward to the Jail for booking. Upon Edward's arrest,
did not know or obtain the history of Edward's mental         Brown did not detect the use of drugs or the odor of
health problems and previous law enforcement                  intoxicants and at the time of Edward's arrest, Brown did
encounters which resulted in either involuntary               not believe that Edward was a danger to himself or
confinement or judicial findings of not guilty by reason of   others. Brown conveyed Edward to the Jail and during
mental disease or defect, the record establishes that the     that process concluded that Edward was an emotionally
officers believed that they were pursuing an intoxicated      disturbed person. It is undisputed that Brown did not tell
driver. Moreover, while Trimboli indicates that she did       that to Szcezpaniak during the booking process.
not run a background check on Edward because she              However, Brown testified that to him the term meant that
was not the arresting officer, Harris has produced no         the person does not have the capacity to function in a
evidence indicating that the officers were required to run    normal setting. Based on the information known to
a background check as a part of the arrest process.           Brown and his usage of the term emotionally disturbed,
                                                              no reasonable jury could conclude that he should have
Dickerson does not recall whether Edward appeared             known that [*96] Edward had an objectively serious
intoxicated at the time of his arrest. Despite construing     mental health need.

           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 26 of 32 DocumentPage
                                                                           416 25 of 31
                                         2008 U.S. Dist. LEXIS 109602, *96

With respect to the use of force during the arrest, there    The [*98] record discloses that upon Edward's arrival at
is a factual dispute regarding whether Brown told            the Jail on September 29, Szczepaniak's attempts to
Szcezpaniak about the use of force during Edward's           obtain a medical history from Edward were impaired by
arrest. Regardless of that dispute, Brown's knowledge        his lack of communication. However, she conducted an
that force had been used against Edward is not               initial medical screening to ascertain his physical
tantamount to knowledge that he had a serious medical        condition. The minor physical examination was
need. Brown also knew that at the scene, medical care        performed due to privacy concerns. She identified
had been offered to Edward and that he had refused.          Edward's need for placement in Special Needs and
There is insufficient evidence upon which a jury could       made arrangements for him to be seen by an adult
find that Brown was aware of the risk to Edward and          nurse practitioner for a medical history evaluation and
consciously disregarded it nonetheless. Chapman, 241         by a psychiatric nurse practitioner for further evaluation.
F.3d at 845.                                                 Szczepaniak also learned of Edward's psychiatric
                                                             history as related by Harris to Paradise. By 09:19 on
                                                             September 30, the Jail had received Edward's treatment
Szczepaniak                                                  records from Bell. While Harris suggests that
                                                             Szczepaniak should have done more to obtain an
Harris asserts that Szczepaniak ignored Edward's             adequate psychiatric history for Edward, obtained
medical and mental health needs because she did not          immediate psychiatric treatment for him, and obtained
obtain an adequate psychiatric history for Edward, she       information from Brown, a difference of opinion about
failed to ensure that Edward was immediately provided        medical care does not constitute an Eighth Amendment
with intensive psychiatric care, and she failed to obtain    violation. Norfleet, 439 F.3d at 396. Harris is seeking a
or request information from Brown regarding Edward's         specific treatment for Edward and that is not provided
mental and physical condition when Brown brought             for by the Eighth Amendment. See Forbes v. Edgar, 112
Edward to the Jail for booking.                              F.3d 262, 266-67 (7th Cir. 1997). [*99] Because the
                                                             record does not provide a basis upon which a jury could
The issue as to Szczepaniak is whether Harris has
                                                             reasonably conclude that Szczepaniak was deliberately
produced sufficient evidence upon which a jury could
                                                             indifferent to Edward's medical needs, Harris's
reasonably      find    that   she    was     deliberately
                                                             Fourteenth Amendment claim against her is dismissed.
 [*97] indifferent to Edward's medical and mental health
based on her involvement in the booking process on
September 29, and 30, 2004. Her recognition of the
                                                             Troutman
serious nature of his needs is not contested.
                                                             Harris maintains that Troutman ignored Edward's
A underlying theme of Harris's claim against the Medical
                                                             medical and mental health needs because he failed to
Defendants is that they should have placed him in a
                                                             ensure that an adequate psychiatric history for Edward
facility where he could have received intensive
                                                             was obtained; he did not review the Bell's records until
psychiatric care. However, the Court is mindful that in
                                                             October 5, 2004; despite Edward's deteriorating
most cases managing correctional facilities is not a job
                                                             condition, he did not properly modify Edward's
for the federal courts. See Scarver v. Litscher, 434 F.3d
                                                             medications; and he failed to adequately attend to
972, 976-77 (7th Cir. 2006) (officials at the Wisconsin
                                                             Edward and to ensure that Jail mental staff members
Secure Program Facility did not unconstitutionally
                                                             adequately attended to Edward. Harris maintains that
subject homicidal schizophrenic inmate to cruel and
                                                             despite his knowledge that Edward had been laying on
unusual punishment, absent evidence that they knew
                                                             the floor of his cell for extended periods of time,
the conditions of confinement, i.e.; heat, constant
                                                             Troutman took no action to see that this did not occur.
illumination, and lack of sound, were making his mental
                                                             She also maintains that despite his knowledge of
illness worse.") The court of appeals has admonished
                                                             Edward's decompensation, severe catatonia, and the
that "The Constitution rarely requires 'the best.' That
                                                             fact that he and Jail staff identified him as a danger to
would imply the micro-management of American
                                                             himself and others, Troutman failed to ensure that
government by the federal courts. The Eighth
                                                             Edward was provided with constitutionally adequate
Amendment forbids cruel and unusual punishments; it
                                                             health care -- intensive psychiatric care that would have
does not require the most intelligent, progressive,
                                                             aborted his decompensation [*100] and restored
humane, or efficacious prison administration." Anderson
                                                             Edward to some modicum of competency.
v. Romero, 72 F.3d 518, 524 (7th Cir. 1995).

          Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 27 of 32 DocumentPage
                                                                          416 26 of 31
                                       2008 U.S. Dist. LEXIS 109602, *100

Harris disagrees with various aspects of Troutman's        assessment of Edward, ordered medication, and opined
treatment of Edward. However, disagreement with the        that he was in a crisis situation. On October 6, nursing
treatment provided does not establish an Eighth            staff also saw Edward. On October 7, 2004, nursing
Amendment violation. Norfleet, 439 F.3d at 396.            staff made multiple observations of Edward. Dunn also
Troutman indicates that treatment of a paranoid            performed a special management assessment of
schizophrenic like Edward is a time-consuming process      Edward. Based on Edward's medical status, he was
and that the best treatment is done slowly, deliberately   transferred to Froedert where he remained until the
and without drastic medication changes for fear of         afternoon of October 12, 2004, when he was discharged
additional adverse results.                                from the hospital and returned to the Jail.

Construing the evidence in the light most favorable to     Upon Edward's return to Special Needs, Troutman
Harris, Troutman did not review Edward's medical           ordered a shot for Edward. About three hours later,
records until October 5, 2004. However, the record also    Edward was moved to the infirmary, where he remained
suggests that the medical records were not forwarded to    until he died on October 14. On October 13, Troutman
Troutman until October 3, 2004. Even if the records        examined Edward, and Edward was seen multiple times
were available to Troutman on September 30, 2004 and       by the nursing staff. On Friday, October 14, Edward was
he did not review them until October 5, 2004, Troutman     frequently seen and assisted by the nursing staff.
may have been negligent, but more than negligence is       Grebner reviewed Edward's medical status and ordered
required to violate the Eighth Amendment. See Salazar,     a change in his diet. Troutman was also notified of
940 F.2d at 238.                                           Edward's sedation and ordered a 24-hour hold on
                                                           Edward's psychiatric medication.
Harris's contention that Troutman did not properly
modify Edward's medications reflects her disagreement      The records also reveal that Troutman monitored
with the treatment provided. However, the medical          Edward's medical condition [*103] and adjusted his
records reflect that on October 5, 2004, Troutman          medication as needed. Troutman testified that as far as
ordered [*101] psychiatric medications for Edward.         he is concerned Special Needs is the hospital and he
Edward was at Froedert from late on October 7, through     serves as the treating doctor for those inmates.
about 15:00 on October 12, 2004. Thereafter, on
October 13, 2004, Troutman changed Edward's                Harris also states that although Troutman knew that
psychiatric medication because of the concern that         Edward had been laying on the floor of his cell for
Edward had neuroleptic malignancy syndrome.                extended periods of time, Troutman took no action to
Deliberate indifference may be inferred based upon a       see that this did not occur. Actions were taken by Jail
medical professional's erroneous treatment decision        medical staff to reposition Edward on a mattress when
only when the medical professional's decision is such a    he was found sitting on the infirmary floor on October
substantial departure from accepted professional           12. He was also moved from the floor to a chair on
judgment, practice, or standards as to demonstrate that    October 13. In addition to the extent restraints could
the person responsible did not base the decision on        have been used to prevent Edward from laying on the
such a judgment. Fromm, 94 F.3d at 261-62.                 floor, an inmate has both an Eighth Amendment right to
                                                           be restrained so that he would not injure himself and a
The medical records indicate frequent contacts by          Fourteenth Amendment right to be free from restraint.
Troutman and other medical staff with Edward on the        See Sanville v. McCaughtry, 266 F.3d 724, 736 (7th Cir.
days that he was at the Jail. Troutman saw Edward on       2001).
Thursday September 30. According to Troutman's
schedule, he was not at the Jail from October 1, through   Harris also maintains that despite Troutman's
October 3, 2004. Dunn worked on Friday, October 1,         knowledge of Edward's decompensation, severe
and she evaluated Edward and spoke with him. On            catatonia, and the identification of him as a danger to
October 2 and October 3, Edward was seen by                himself and others, Troutman failed to ensure that
members of the nursing staff. On October 4 and             Edward was provided with constitutionally adequate
October 5, Troutman performed a special management         health care -- intensive psychiatric care that would have
assessment of Edward, and Edward was seen by               aborted his [*104] decompensation and restored
members of the nursing [*102] staff. On October 5,         Edward to some modicum of competency. Troutman's
Troutman ordered medications for Edward. On October        constitutional obligation was adequate treatment for
6, 2004, Dunn performed a special management               Edwards's mental health condition. A plaintiff does not


          Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 28 of 32 DocumentPage
                                                                          416 27 of 31
                                            2008 U.S. Dist. LEXIS 109602, *104

have a constitutional right to the treatment of his                held a jury could infer deliberate indifference where an
choosing. Anderson, 72 F.3d at 524. The evidence and               inmate was kept waiting for two years before being
the reasonable inferences from that evidence do not                evaluated for surgery to abate chronic pain in his hips
provide a basis for a reasonable jury to conclude that             and, for one year during that time, the doctor failed to
Troutman was deliberately indifferent to Edward's                  inform the inmate that there were broken pins in his hip
serious medical and mental health needs.                           or to discuss the option of surgery. The circumstances
                                                                   presented by Edward's treatment are not analogous to
In addressing the adequacy of the medical care                     those of Hathaway -- non-disclosure is not an issue and,
provided, Harris relies on four decisions of other courts          although Harris believes Edward could have received
of appeal. (See Pl.'s Resp. Br. 9.) Two of the decisions,          better medical treatment in a different facility, Edward
Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir.                 received reasonably prompt and diligent medical
1976) 71 and Tolbert v. Eyman, 434 F.2d 625, 626 (9th              treatment.
Cir. 1970), 72 predate the Supreme Court's November
30, 1976 decision in Estelle v. Gamble, 429 U.S. 97,               Harris also cites Comstock v. McCrary, 273 F.3d 693,
103, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976). To the                708 n.5 (6th Cir. 2002), for the proposition that "a prison
extent these decisions remain relevant in light of the             doctor's medical response to an inmate's serious need
subsequent case law development, Westlake, 537 F.2d                may constitute deliberate indifference just as readily as
at 860 n.5, states:                                                the intentional denial or delay of treatment." (quoting
                                                                   Estelle, 429 U.S. at 104-05). [*107] The court held that
    We distinguish between cases where the complaint               the prison psychiatrist's defense hinged whether his
    alleges a complete denial of medical care and                  actions constituted "an inadvertent failure to provide
    those cases where the claim is that a prisoner                 adequate medical care," Estelle, 429 U.S. at 105, "or a
    received inadequate medical treatment. See Fitzke              reasonable response to a known risk to the inmate's
    v. Shappell, [468 F.2d 1072,] at 1076 n. 4 [(6th Cir.          health and safety. Farmer [v. Brennan,] 511 U.S. [825,]
    1972]). [*105] See also Jones v. Lockhart, [484                at 834, 114 S. Ct. 1970, 128 L. Ed. 2d 811 [(1994)], both
    F.2d 1192,] 1194 (8th Cir. 1973); Corby v. Conboy,             of which would entitle him to qualified immunity."
    [457 F.2d 251,] at 254 [(2d Cir. 1972)]. Where a               Comstock, 273 F.3d at 707.
    prisoner has received some medical attention and
    the dispute is over the adequacy of the treatment,             In this case, despite construing the evidence in the light
    federal courts are generally reluctant to second               most favorable to Harris, the Court concludes that
    guess medical judgments and to constitutionalize               Troutman provided a reasonable response to the known
    claims which sound in state tort law. See e.g.,                risks to Edward's health and safety.
    Pinon     v.     Wisconsin,  368    F.Supp.      608
    (E.D.Wis.1973). But cf. Fitzke v. Shappell, supra at
    1076-77 n. 7. Of course, in some cases the medical             Dunn
    attention rendered may be so woefully inadequate
    as to amount to no treatment at all. See Tolbert v.            Harris's contentions with respect to Dunn are similar to
    Eyman, 434 F.2d 625, 626 (9th Cir. 1970).                      those regarding Troutman. She maintains that Dunn
Edward certainly received treatment in this case -- the            failed to ensure that an adequate psychiatric history of
dispute is over its adequacy.                                      Edward was obtained, and that she timely obtained and
                                                                   reviewed Edward's mental health records, and that
Hathaway v. Coughlin, 37 F.3d 63, 69 (2nd Cir. 1994),              despite the fact that the medications were not improving
                                                                   Edward's condition she did not properly modify those
                                                                   medications to abort the decompensation. She also
71 Westlake,
                                                                   maintains that despite Dunn's knowledge that Edward
             537 F.2d at 861, held that a pretrial detainee
                                                                   had been lying on the floor of his cell, Dunn took no
stated a Fourteenth Amendment claim based on allegations
that jail authorities denied him medical treatment for a           actions to ensure that this did not occur. She also claims
bleeding ulcer.                                                    that despite [*108] Dunn's knowledge of Edward's
                                                                   decompensation, severe catatonia, and the fact that she
72 Tolbert,434 F.2d at 625, held [*106] that the allegation in a   and others at the Jail had identified him as a danger to
state prisoner's complaint that a prison physician had scoffed     himself and others, Dunn failed to ensure that Edward
at the prisoner's complaint of eye trouble did not establish for   was provided with constitutionally adequate medical
purposes of a motion to dismiss that the prisoner had been         care.
given an eye examination.

              Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 29 of 32 DocumentPage
                                                                              416 28 of 31
                                         2008 U.S. Dist. LEXIS 109602, *108

The record establishes that Edward's medical records          treatment at the Jail or transferred to a psychiatric
from Bell were obtained by September 30, 2004, and            facility for constitutionally adequate mental health care.
were available to Dunn. Dunn spoke with Harris on
October 1, 2004. Dunn evaluated Edward's condition on         The evidence relating to Carolyn is limited. The only
October 6, 2004, and ordered Prolixin for him which was       evidence is that at the request of Clarke's secretary, on
administered. On October 6, 2004, Greer, a nurse,             October 7, 2004, Singer called Carolyn informing her
informed the nurse practitioner, presumably Dunn, of          that Edward was stable. Harris has not presented
Edward's medical condition. The nurse practitioner told       evidence of the information, if any, conveyed by
Greer that she would speak to Grebner about having            Carolyn. Additionally, from October 7, through the
Edward evaluated at Froedert. Dunn also contacted             evening of October 12, 2004, Edward was being treated
Harris that day regarding Edward's condition. On              at Froedert. Upon Edward's return to Special Needs
October 6, 2004, Dunn felt that Edward was in crisis.         and, then, upon his transfer to the infirmary, the
Dunn again evaluated Edward again on October 7,               evidence documents frequent nursing contact and care,
2004. Edward was hospitalized at Froedert between             including one-on-one care. The evidence indicates that
October 7, until the evening of October 12, 2004. The         as Edward's medical needs increased, he received
record suggests that Dunn helped trigger Edward's             increased nursing attention. On October 14, 2004, nurse
transfer to Froedert for treatment and stabilization.         supervisors checked on Edward twice during the early
                                                              morning hours. He was lifted into a wheelchair and fed.
There is no evidence of contact between Dunn and              His food and fluid intake were [*111] encouraged.
Edward while he [*109] was in the infirmary. However,         Frequent rounds were made. Lathrop advised Troutman
the record for that time period demonstrates that             of Edward's increased sedation prompting Troutman to
Edward received frequent medical attention from               order a 24-hour hiatus on that medication. Finch, a
Troutman, the psychiatrist, and from other medical            nurse, checked on Edward at 16:00, 16:30, 20:00, and
personnel.                                                    assisted him to bed at 20:35. Finch also observed
                                                              Edward at 20:45, and found him unconscious ten
Harris also asserts that although Dunn knew Edward            minutes later. Finch alerted others for assistance.
was lying on the floor, she took no actions to prevent
this from occurring. The medical records reflect that on      Harris also asserts that the repeated negligent acts of
October 6, 2004, Edward was lying on the floor at 06:20.      the Jail nursing staff illustrate a pattern of negligent
However, Dunn was not working at that time. On                conduct on the part of the Jail medical staff. She asserts
October 7, 2004, Edward was sitting on the floor while        that Edward was not seen by a Jail physician until the
Dunn was working. After talking with Greer about              day before he died, Jail staff failed to notify a physician
Edward's medical condition, the nurse practitioner talked     that Edward had repeatedly refused medication, failed
to Grebner about having Edward transferred to                 to evaluate Edward for hypertension, failed to obtain a
Froedert. According to the medical records, within an         physician's order to place Edward in a restraint bed,
hour, Edward was transported to Froedert. The                 failed to properly monitor him, and failed to notify a
evidence and the reasonable inferences from that              physician of Edward's extremely rapid heartbeat and
evidence do not support Harris's contention that Dunn         distress on October 7, 2004.
did not intervene when Edward laid on the floor. Despite
viewing the evidence and the reasonable inferences            In support of this contention, Harris cites French v.
from it in the light most favorable to Harris, a reasonable   Owens, 777 F.2d 1250, 1254 (7th Cir. 1985), which
jury could not find that Dunn was deliberately indifferent    involved an appeal from a court order requiring
to Edward's serious medical and mental health needs.          extensive reforms at the reformatory at Pendleton,
                                                              Indiana. The court found that the medical [*112] neglect
                                                              of prisoners violated the Eighth Amendment. The district
Singer                                                        court found the facility was "severely understaffed." Id.
                                                              There was a single physician to handle 190 requests for
Harris also contends that Singer and the Jail nursing         medical care each day. Id. There was only one full-time
 [*110] staff ignored Edward's medical and mental             physician who spoke little English. Id. Inmates in need
health needs. Harris relies, in part, upon the contact        of medical help got between one and ten minutes each
between Edward's sister, Jones, and Clark. She asserts        for evaluation and treatment. Id. The court also noted
that, after being informed of the situation, Singer failed    that there were numerous instances of neglect,
to ensure that Edward was either provided additional          misdiagnosis and maltreatment, indicating that one

           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 30 of 32 DocumentPage
                                                                           416 29 of 31
                                        2008 U.S. Dist. LEXIS 109602, *112

patient had tuberculosis that went undiagnosed, another     Clarke was personally involved with Edward's medical
had a broken back that went untreated, and a third had      treatment.
an abscessed rectum that went unattended for six
months. Id. French did not involve the treatment of a       Supervisory liability will be found only if the supervisor,
single patient.                                             with knowledge of the subordinate's conduct, approves
                                                            of the conduct and the basis for it. That is, to be liable
Harris also relies upon Wellman v. Faulkner, 715 F.2d       for the conduct of subordinates, a supervisor must be
269, 272 (7th Cir. 1983). That action involved repeated     personally involved in that conduct. Supervisors who are
instances of negligent medical care together with           merely negligent in failing to detect and prevent
general systemic deficiencies. Two of the three             subordinates' misconduct are not liable. The supervisor
physicians were recent immigrants whose English             must know about the conduct and facilitate it, approve it,
language skills were insufficient to allow them to          condone it, or turn a blind eye for fear of what they
communicate effectively with the prisoners, and the         might see. In other words, they must act either
position of staff psychiatrist had been unfilled for two    knowingly or with deliberate, reckless indifference.
years -- with the consequence that there was no one         Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir.
qualified [*113] to evaluate and treat psychiatric          2001) [*115] (citations and quotation marks omitted).
emergencies or to follow patients who needed to be          There is no evidence that Clarke was personably
maintained on long-term psychotropic medications. Id.       involved in the medical care afforded to Edward from
at 272-73. There were also many instances of medical        September 29, through October 14, 2004. Therefore,
maltreatment involving the denial of medical treatment      Harris's Fourteenth Amendment claim against Clarke in
of an inmate's stomach problems for two years, an           his individual capacity are dismissed.
inmate's abscess for five years, and an inmate's dental
problem for two years. Id. at 273. This was also
combined with the failure to treat an inmate complaining    Qualified Immunity
of chest pains, until nine hours after the inmate had
alerted prison personnel to his chest pain. There were      All the individual defendants contend that they are
also ongoing an severe problems in the stocking of          entitled to qualified immunity. However, because each
needed medical supplies. Id. at 274. The circumstances      of the individual defendants are entitled to summary
of this case are not analogous to those of Wellman.         judgment on Harris's Fourteenth Amendment claim, it is
                                                            not necessary to address their qualified immunity
Despite construing the facts and reasonable inferences      argument. See Estate of Phillips v. City of Milwaukee,
from those facts, in the light most favorable to Harris,    123 F.3d 586, 597 (7th Cir. 1997).
this Court concludes that a reasonable jury could not
find that Singer was deliberately indifferent to Edward's
medical needs. Therefore, Harris's Fourteenth               Municipal Liability & Failure to Train
Amendment claim against Singer is dismissed.
                                                            Harris's Fourteenth Amendment claims against the
                                                            County and Clarke, as a policymaker, rely upon Monell
Clarke                                                      v. Department of Social Services of the City of New
                                                            York, 436 U.S. 658, 691, 98 S. Ct. 2018, 56 L. Ed. 2d
Harris's claims include the contention that Clarke played   611 (1978) and City of Canton v. Harris, 489 U.S. 378,
a personal role in Edward's incarceration. As jail          385, 109 S. Ct. 1197, 103 L. Ed. 2d 412 (1989).
commander, Clarke presumptively was not involved            However, the government as an entity is responsible
 [*114] in Edward's medical treatment at the jail. See      "when execution of a government's policy or custom,
Duncan v. Duckworth, 644 F.2d 653, 656 (7th Cir. 1981)      whether made by its lawmakers or by those whose
(prison superintendent not personally involved in day-to-   edicts or acts may fairly be said to represent official
day operation of the institutional hospital, and not        policy, inflicts the injury." Monell, 436 U.S. at 694. There
responsible for treatment decisions). The evidence in        [*116] must be a direct causal link between the alleged
the record shows that Carolyn contacted Clarke's            unconstitutional deprivation and the municipal policy or
secretary to inquire about Edward's medical status.         custom at issue. City of Canton, 489 U.S. at 385. There
Construing this evidence in a light most favorable to       are limited circumstances when "failure to train" may be
Harris, that evidence is insufficient to support the        a basis for municipal liability under § 1983. Id. at 388.
inference upon which the jury could reasonably find that

          Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 31 of 32 DocumentPage
                                                                          416 30 of 31
                                          2008 U.S. Dist. LEXIS 109602, *116

However, a failure to train theory or a failure to institute   The Defendants' motion to exclude Jackson's testimony
a municipal policy requires a finding that the individual      (Docket No. 114) is GRANTED;
officers are liable on the underlying substantive claim.
Tesch, 157 F.3d at 477. Since this Court has found that        This action is DISMISSED;
the individual defendants did not inflict a constitutional
                                                               The Clerk of Court is DIRECTED to enter judgment
injury on Edward, the County and Clarke cannot be held
                                                               accordingly.
liable to Harris. See id. Therefore, neither the County
nor Clarke have any Monell liability under Section 1983,       Dated at Milwaukee, Wisconsin this 10th day of
and such claims against them are dismissed.                    November, 2008.


Supplemental Claims                                            BY THE COURT
Harris also asserts state law negligence claims against        /s/ Rudolph T. Randa
Clarke, Troutman, Szczepaniak, Brown, Dickerson,
Trimboli, Dunn, and Singer; and claims for loss of             Hon. Rudolph T. Randa
society and companionship and for negligent infliction of
emotional distress. The Defendants assert that such            Chief Judge
claims may be subject to dismissal based on immunity
pursuant to Wisconsin law, relying upon Wis. Stat. §
893.80(4).       Harris     opposes      the    contention       End of Document

 [*117] maintaining that Wis. Stat. § 302.38 and Wis.
Admin. Code. DOC § 350.09 created a ministerial duty
to provide appropriate care and treatment to prisoners.
In their reply brief, the Defendants also argue that Harris
cannot prove her claim for emotional distress.

Generally, when a court resolves all federal claims
before trial, it should dismiss supplemental claims
without prejudice. Redwood v. Dobson, 476 F.3d 462,
467 (7th Cir. 2007). In the exercise of its discretion, this
Court declines to exercise jurisdiction over Harris's state
law claims and they are dismissed without prejudice.


NOW, THEREFORE, BASED ON THE FOREGOING,
IT IS HEREBY ORDERED THAT:

Harris's third claim against Pope-Harris for negligence is
DISMISSED;

The Defendants' motion for summary judgment (Docket
No. 112) is granted as to the Fourteenth Amendment
claims arising out Edward's confinement as a pretrial
detainee from September 29, 2004, until October 14,
2004, and those claims are DISMISSED with prejudice;

Harris's supplemental state law negligence claims
against Clarke, Troutman, Szczepaniak, Brown,
Dickerson, Trimboli, Dunn, and Singer, and her claims
for loss of society and companionship and for negligent
infliction [*118] of emotional distress are DISMISSED
without prejudice;


           Case 2:16-cv-01703-PP-WED Filed 09/30/19 Page 32 of 32 DocumentPage
                                                                           416 31 of 31
